(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

          CONNICK, DISTRICT ATTORNEY, ET AL. v. 

                      THOMPSON 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

     No. 09–571.      Argued October 6, 2010—Decided March 29, 2011
Petitioner the Orleans Parish District Attorney’s Office concedes that,
  in prosecuting respondent Thompson for attempted armed robbery,
  prosecutors violated Brady v. Maryland, 373 U. S. 83, by failing to
  disclose a crime lab report. Because of his robbery conviction,
  Thompson elected not to testify at his later murder trial and was
  convicted. A month before his scheduled execution, the lab report
  was discovered. A reviewing court vacated both convictions, and
  Thompson was found not guilty in a retrial on the murder charge. He
  then filed suit against the district attorney’s office under 42 U. S. C.
  §1983, alleging, inter alia, that the Brady violation was caused by the
  office’s deliberate indifference to an obvious need to train prosecutors
  to avoid such constitutional violations. The district court held that,
  to prove deliberate indifference, Thompson did not need to show a
  pattern of similar Brady violations when he could demonstrate that
  the need for training was obvious. The jury found the district attor
  ney’s office liable for failure to train and awarded Thompson dam
  ages. The Fifth Circuit affirmed by an equally divided court.
Held: A district attorney’s office may not be held liable under §1983 for
  failure to train its prosecutors based on a single Brady violation. Pp.
  6–20.
     (a) Plaintiffs seeking to impose §1983 liability on local governments
  must prove that their injury was caused by “action pursuant to offi
  cial municipal policy,” which includes the decisions of a government’s
  lawmakers, the acts of its policymaking officials, and practices so
  persistent and widespread as to practically have the force of law.
  Monell v. New York City Dept. of Social Servs., 436 U. S. 658, 691. A
  local government’s decision not to train certain employees about their
2                        CONNICK v. THOMPSON

                                   Syllabus

    legal duty to avoid violating citizens’ rights may rise to the level of an
    official government policy for §1983 purposes, but the failure to train
    must amount to “deliberate indifference to the rights of persons with
    whom the [untrained employees] come into contact.” Canton v. Har
    ris, 489 U. S. 378, 388. Deliberate indifference in this context re
    quires proof that city policymakers disregarded the “known or obvi
    ous consequence” that a particular omission in their training
    program would cause city employees to violate citizens’ constitutional
    rights. Board of Comm’rs of Bryan Cty. v. Brown, 520 U. S. 397, 410.
    Pp. 6–9.
       (b) A pattern of similar constitutional violations by untrained em
    ployees is “ordinarily necessary” to demonstrate deliberate indiffer
    ence. Bryan Cty., supra, at 409. Without notice that a course of
    training is deficient, decisionmakers can hardly be said to have delib
    erately chosen a training program that will cause violations of consti
    tutional rights. Thompson does not contend that he proved a pattern
    of similar Brady violations, and four reversals by Louisiana courts for
    dissimilar Brady violations in the 10 years before the robbery trial
    could not have put the district attorney’s office on notice of the need
    for specific training. Pp. 9–10.
       (c) Thompson mistakenly relies on the “single-incident” liability
    hypothesized in Canton, contending that the Brady violation in his
    case was the “obvious” consequence of failing to provide specific
    Brady training and that this “obviousness” showing can substitute
    for the pattern of violations ordinarily necessary to establish munici
    pal culpability. In Canton, the Court theorized that if a city armed
    its police force and deployed them into the public to capture fleeing
    felons without training the officers in the constitutional limitation on
    the use of deadly force, the failure to train could reflect the city’s de
    liberate indifference to the highly predictable consequence, namely,
    violations of constitutional rights. Failure to train prosecutors in
    their Brady obligations does not fall within the narrow range of Can
    ton’s hypothesized single-incident liability. The obvious need for spe
    cific legal training present in Canton’s scenario—police academy ap
    plicants are unlikely to be familiar with constitutional constraints on
    deadly force and, absent training, cannot obtain that knowledge—is
    absent here. Attorneys are trained in the law and equipped with the
    tools to interpret and apply legal principles, understand constitu
    tional limits, and exercise legal judgment. They receive training be
    fore entering the profession, must usually satisfy continuing educa
    tion requirements, often train on the job with more experienced
    attorneys, and must satisfy licensing standards and ongoing ethical
    obligations. Prosecutors not only are equipped but are ethically
    bound to know what Brady entails and to perform legal research
                     Cite as: 563 U. S. ____ (2011)                    3

                                Syllabus

  when they are uncertain. Thus, recurring constitutional violations
  are not the “obvious consequence” of failing to provide prosecutors
  with formal in-house training. The nuance of the allegedly necessary
  training also distinguishes the case from the example in Canton.
  Here, the prosecutors were familiar with the general Brady rule.
  Thus, Thompson cannot rely on the lack of an ability to cope with
  constitutional situations that underlies the Canton hypothetical, but
  must assert that prosecutors were not trained about particular Brady
  evidence or the specific scenario related to the violation in his case.
  That sort of nuance simply cannot support an inference of deliberate
  indifference here. Contrary to the holding below, it does not follow
  that, because Brady has gray areas and some Brady decisions are dif
  ficult, prosecutors will so obviously make wrong decisions that failing
  to train them amounts, as it must, to “a decision by the city itself to
  violate the Constitution.” Canton, 489 U. S., at 395 (O’Connor, J.,
  concurring in part and dissenting in part). Pp. 11–19.
578 F. 3d 293, reversed.

  THOMAS, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, and ALITO, JJ., joined. SCALIA, J., filed a
concurring opinion, in which ALITO, J., joined. GINSBURG, J., filed a dis
senting opinion, in which BREYER, SOTOMAYOR, and KAGAN, JJ., joined.
                        Cite as: 563 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 09–571
                                   _________________


 HARRY F. CONNICK, DISTRICT ATTORNEY, ET AL., 

      PETITIONERS v. JOHN THOMPSON

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE FIFTH CIRCUIT

                                [March 29, 2011] 


   JUSTICE THOMAS delivered the opinion of the Court.
   The Orleans Parish District Attorney’s Office now con
cedes that, in prosecuting respondent John Thompson for
attempted armed robbery, prosecutors failed to disclose
evidence that should have been turned over to the defense
under Brady v. Maryland, 373 U. S. 83 (1963). Thompson
was convicted. Because of that conviction Thompson
elected not to testify in his own defense in his later trial
for murder, and he was again convicted. Thompson spent
18 years in prison, including 14 years on death row. One
month before Thompson’s scheduled execution, his inves
tigator discovered the undisclosed evidence from his
armed robbery trial. The reviewing court determined that
the evidence was exculpatory, and both of Thompson’s
convictions were vacated.
   After his release from prison, Thompson sued petitioner
Harry Connick, in his official capacity as the Orleans
Parish District Attorney, for damages under Rev. Stat.
§1979, 42 U. S. C. §1983. Thompson alleged that Connick
had failed to train his prosecutors adequately about their
duty to produce exculpatory evidence and that the lack of
2                 CONNICK v. THOMPSON

                     Opinion of the Court

training had caused the nondisclosure in Thompson’s rob
bery case. The jury awarded Thompson $14 million,
and the Court of Appeals for the Fifth Circuit affirmed by
an evenly divided en banc court. We granted certiorari to
decide whether a district attorney’s office may be held
liable under §1983 for failure to train based on a single
Brady violation. We hold that it cannot.
                               I

                               A

   In early 1985, John Thompson was charged with the
murder of Raymond T. Liuzza, Jr. in New Orleans. Pub
licity following the murder charge led the victims of an
unrelated armed robbery to identify Thompson as their
attacker. The district attorney charged Thompson with
attempted armed robbery.
   As part of the robbery investigation, a crime scene
technician took from one of the victims’ pants a swatch of
fabric stained with the robber’s blood. Approximately one
week before Thompson’s armed robbery trial, the swatch
was sent to the crime laboratory. Two days before the
trial, assistant district attorney Bruce Whittaker received
the crime lab’s report, which stated that the perpetrator
had blood type B. There is no evidence that the prosecu
tors ever had Thompson’s blood tested or that they knew
what his blood type was. Whittaker claimed he placed the
report on assistant district attorney James Williams’ desk,
but Williams denied seeing it. The report was never dis
closed to Thompson’s counsel.
   Williams tried the armed robbery case with assistant
district attorney Gerry Deegan. On the first day of trial,
Deegan checked all of the physical evidence in the case out
of the police property room, including the blood-stained
swatch. Deegan then checked all of the evidence but the
swatch into the courthouse property room. The prosecu
tors did not mention the swatch or the crime lab report at
                   Cite as: 563 U. S. ____ (2011)                 3

                        Opinion of the Court

trial, and the jury convicted Thompson of attempted
armed robbery.
   A few weeks later, Williams and special prosecutor Eric
Dubelier tried Thompson for the Liuzza murder. Because
of the armed robbery conviction, Thompson chose not to
testify in his own defense. He was convicted and sen
tenced to death. State v. Thompson, 516 So. 2d 349 (La.
1987). In the 14 years following Thompson’s murder
conviction, state and federal courts reviewed and denied
his challenges to the conviction and sentence. See State ex
rel. Thompson v. Cain, 95–2463 (La. 4/25/96), 672 So. 2d
906; Thompson v. Cain, 161 F. 3d 802 (CA5 1998). The
State scheduled Thompson’s execution for May 20, 1999.
   In late April 1999, Thompson’s private investigator
discovered the crime lab report from the armed robbery
investigation in the files of the New Orleans Police Crime
Laboratory. Thompson was tested and found to have
blood type O, proving that the blood on the swatch was not
his. Thompson’s attorneys presented this evidence to the
district attorney’s office, which, in turn, moved to stay the
execution and vacate Thompson’s armed robbery convic
tion.1 The Louisiana Court of Appeals then reversed
Thompson’s murder conviction, concluding that the armed
robbery conviction unconstitutionally deprived Thompson
of his right to testify in his own defense at the murder
trial. State v. Thompson, 2002–0361 (La. App. 7/17/02),
825 So. 2d 552. In 2003, the district attorney’s office
——————
  1 After Thompson discovered the crime lab report, former assistant

district attorney Michael Riehlmann revealed that Deegan had con
fessed to him in 1994 that he had “intentionally suppressed blood
evidence in the armed robbery trial of John Thompson that in some
way exculpated the defendant.” Record EX583; see also id., at 2677.
Deegan apparently had been recently diagnosed with terminal cancer
when he made his confession. Following a disciplinary complaint by
the district attorney’s office, the Supreme Court of Louisiana repri
manded Riehlmann for failing to disclose Deegan’s admission earlier.
In re Riehlmann, 2004–0680 (La. 1/19/05), 891 So. 2d 1239.
4                     CONNICK v. THOMPSON

                         Opinion of the Court

retried Thompson for Liuzza’s murder.2 The jury found
him not guilty.
                               B
   Thompson then brought this action against the district
attorney’s office, Connick, Williams, and others, alleging
that their conduct caused him to be wrongfully convicted,
incarcerated for 18 years, and nearly executed. The only
claim that proceeded to trial was Thompson’s claim under
§1983 that the district attorney’s office had violated Brady
by failing to disclose the crime lab report in his armed
robbery trial. See Brady, 373 U. S. 83. Thompson alleged
liability under two theories: (1) the Brady violation was
caused by an unconstitutional policy of the district attor
ney’s office; and (2) the violation was caused by Connick’s
deliberate indifference to an obvious need to train the
prosecutors in his office in order to avoid such constitu
tional violations.
   Before trial, Connick conceded that the failure to pro
duce the crime lab report constituted a Brady violation.3
See Record EX608, EX880. Accordingly, the District Court
instructed the jury that the “only issue” was whether the
nondisclosure was caused by either a policy, practice, or
custom of the district attorney’s office or a deliberately
indifferent failure to train the office’s prosecutors. Record
1615.
   Although no prosecutor remembered any specific train
ing session regarding Brady prior to 1985, it was undis
puted at trial that the prosecutors were familiar with the

——————
  2 Thompson testified in his own defense at the second trial and pre

sented evidence suggesting that another man committed the murder.
That man, the government’s key witness at the first murder trial, had
died in the interval between the first and second trials.
  3 Because Connick conceded that the failure to disclose the crime lab

report violated Brady, that question is not presented here, and we do
not address it.
                     Cite as: 563 U. S. ____ (2011)                   5

                          Opinion of the Court

general Brady requirement that the State disclose to the
defense evidence in its possession that is favorable to
the accused. Prosecutors testified that office policy was to
turn crime lab reports and other scientific evidence over
to the defense. They also testified that, after the discovery
of the undisclosed crime lab report in 1999, prosecutors
disagreed about whether it had to be disclosed under
Brady absent knowledge of Thompson’s blood type.
   The jury rejected Thompson’s claim that an unconstitu
tional office policy caused the Brady violation, but found
the district attorney’s office liable for failing to train the
prosecutors. The jury awarded Thompson $14 million in
damages, and the District Court added more than $1
million in attorney’s fees and costs.
   After the verdict, Connick renewed his objection—which
he had raised on summary judgment—that he could not
have been deliberately indifferent to an obvious need for
more or different Brady training because there was no
evidence that he was aware of a pattern of similar Brady
violations. The District Court rejected this argument for
the reasons that it had given in the summary judgment
order. In that order, the court had concluded that a pat
tern of violations is not necessary to prove deliberate
indifference when the need for training is “so obvious.”
No. Civ. A. 03–2045 (ED La., Nov. 15, 2005), App. to Pet.
for Cert. 141a, 2005 WL 3541035, *13. Relying on Canton
v. Harris, 489 U. S. 378 (1989), the court had held that
Thompson could demonstrate deliberate indifference by
proving that “the DA’s office knew to a moral certainty
that assistan[t] [district attorneys] would acquire Brady
material, that without training it is not always obvious
what Brady requires, and that withholding Brady mate
rial will virtually always lead to a substantial violation of
constitutional rights.”4 App. to Pet. for Cert. 141a, 2005
——————
 4 The   District Court rejected Connick’s proposed deliberate indiffer
6                    CONNICK v. THOMPSON

                        Opinion of the Court

WL 3541035, *13.
   A panel of the Court of Appeals for the Fifth Circuit
affirmed. The panel acknowledged that Thompson did not
present evidence of a pattern of similar Brady violations,
553 F. 3d 836, 851 (2008), but held that Thompson did not
need to prove a pattern, id., at 854. According to the
panel, Thompson demonstrated that Connick was on
notice of an obvious need for Brady training by presenting
evidence “that attorneys, often fresh out of law school,
would undoubtedly be required to confront Brady issues
while at the DA’s Office, that erroneous decisions regard
ing Brady evidence would result in serious constitutional
violations, that resolution of Brady issues was often un
clear, and that training in Brady would have been help
ful.” 553 F. 3d, at 854.
   The Court of Appeals sitting en banc vacated the panel
opinion, granted rehearing, and divided evenly, thereby
affirming the District Court. 578 F. 3d 293 (CA5 2009)
(per curiam). In four opinions, the divided en banc court
disputed whether Thompson could establish municipal
liability for failure to train the prosecutors based on the
single Brady violation without proving a prior pattern of
similar violations, and, if so, what evidence would make
that showing. We granted certiorari. 559 U. S. ___ (2010).
                              II
  The Brady violation conceded in this case occurred when
one or more of the four prosecutors involved with Thomp
son’s armed robbery prosecution failed to disclose the
crime lab report to Thompson’s counsel. Under Thomp
son’s failure-to-train theory, he bore the burden of proving
both (1) that Connick, the policymaker for the district
attorney’s office, was deliberately indifferent to the need to
——————
ence jury instruction—which would have required Thompson to prove a
pattern of similar violations—for the same reasons as the summary
judgment motion. Tr. 1013; Record 993; see also Tr. of Oral Arg. 26.
                     Cite as: 563 U. S. ____ (2011)                    7

                          Opinion of the Court

train the prosecutors about their Brady disclosure obliga
tion with respect to evidence of this type and (2) that the
lack of training actually caused the Brady violation in this
case. Connick argues that he was entitled to judgment as
a matter of law because Thompson did not prove that he
was on actual or constructive notice of, and therefore
deliberately indifferent to, a need for more or different
Brady training. We agree.5
                             A
  Title 42 U. S. C. §1983 provides in relevant part:
       “Every person who, under color of any statute, ordi
     nance, regulation, custom, or usage, of any State . . .
     subjects, or causes to be subjected, any citizen of the

——————
  5 Because  we conclude that Thompson failed to prove deliberate indif
ference, we need not reach causation. Thus, we do not address whether
the alleged training deficiency, or some other cause, was the “ ‘moving
force,’ ” Canton v. Harris, 489 U. S. 378, 389 (1989) (quoting Monell v.
New York City Dept. of Social Servs., 436 U. S. 658, 694 (1978), and
Polk County v. Dodson, 454 U. S. 312, 326 (1981)), that “actually
caused” the failure to disclose the crime lab report, Canton, supra, at
391.
   The same cannot be said for the dissent, however. Affirming the
verdict in favor of Thompson would require finding both that he proved
deliberate indifference and that he proved causation. Perhaps unsur
prisingly, the dissent has not conducted the second step of the analysis,
which would require showing that the failure to provide particular
training (which the dissent never clearly identifies) “actually caused”
the flagrant—and quite possibly intentional—misconduct that occurred
in this case. See post, at 21 (opinion of GINSBURG, J.) (assuming that,
“[h]ad Brady’s importance been brought home to prosecutors,” the
violation at issue “surely” would not have occurred). The dissent
believes that evidence that the prosecutors allegedly “misappre
hen[ded]” Brady proves causation. Post, at 27, n. 20. Of course, if
evidence of a need for training, by itself, were sufficient to prove that
the lack of training “actually caused” the violation at issue, no causa
tion requirement would be necessary because every plaintiff who
satisfied the deliberate indifference requirement would necessarily
satisfy the causation requirement.
8                  CONNICK v. THOMPSON

                      Opinion of the Court

    United States or other person within the jurisdiction
    thereof to the deprivation of any rights, privileges, or
    immunities secured by the Constitution and laws,
    shall be liable to the party injured in an action at law,
    suit in equity, or other proper proceeding for
    redress . . . .”
A municipality or other local government may be liable
under this section if the governmental body itself “sub
jects” a person to a deprivation of rights or “causes” a
person “to be subjected” to such deprivation. See Monell v.
New York City Dept. of Social Servs., 436 U. S. 658, 692
(1978). But, under §1983, local governments are responsi
ble only for “their own illegal acts.” Pembaur v. Cincin
nati, 475 U. S. 469, 479 (1986) (citing Monell, 436 U. S., at
665–683). They are not vicariously liable under §1983 for
their employees’ actions. See id., at 691; Canton, 489
U. S., at 392; Board of Comm’rs of Bryan Cty. v. Brown,
520 U. S. 397, 403 (1997) (collecting cases).
  Plaintiffs who seek to impose liability on local govern
ments under §1983 must prove that “action pursuant to
official municipal policy” caused their injury. Monell, 436
U. S., at 691; see id., at 694. Official municipal policy
includes the decisions of a government’s lawmakers, the
acts of its policymaking officials, and practices so persis
tent and widespread as to practically have the force of law.
See ibid.; Pembaur, supra, at 480–481; Adickes v. S. H.
Kress & Co., 398 U. S. 144, 167–168 (1970). These are
“action[s] for which the municipality is actually responsi
ble.” Pembaur, supra, at 479–480.
  In limited circumstances, a local government’s decision
not to train certain employees about their legal duty to
avoid violating citizens’ rights may rise to the level of an
official government policy for purposes of §1983. A mu
nicipality’s culpability for a deprivation of rights is at its
most tenuous where a claim turns on a failure to train.
                  Cite as: 563 U. S. ____ (2011)            9

                      Opinion of the Court

See Oklahoma City v. Tuttle, 471 U. S. 808, 822–823
(1985) (plurality opinion) (“[A] ‘policy’ of ‘inadequate train
ing’ ” is “far more nebulous, and a good deal further re
moved from the constitutional violation, than was the
policy in Monell”). To satisfy the statute, a municipality’s
failure to train its employees in a relevant respect must
amount to “deliberate indifference to the rights of persons
with whom the [untrained employees] come into contact.”
Canton, 489 U. S., at 388. Only then “can such a short
coming be properly thought of as a city ‘policy or custom’
that is actionable under §1983.” Id., at 389.
   “ ‘[D]eliberate indifference’ is a stringent standard of
fault, requiring proof that a municipal actor disregarded a
known or obvious consequence of his action.” Bryan Cty.,
520 U. S., at 410. Thus, when city policymakers are on
actual or constructive notice that a particular omission in
their training program causes city employees to violate
citizens’ constitutional rights, the city may be deemed
deliberately indifferent if the policymakers choose to
retain that program. Id., at 407. The city’s “policy of
inaction” in light of notice that its program will cause
constitutional violations “is the functional equivalent of a
decision by the city itself to violate the Constitution.”
Canton, 489 U. S., at 395 (O’Connor, J., concurring in part
and dissenting in part). A less stringent standard of fault
for a failure-to-train claim “would result in de facto re
spondeat superior liability on municipalities . . . .” Id., at
392; see also Pembaur, supra, at 483 (opinion of Brennan,
J.) (“[M]unicipal liability under §1983 attaches where—
and only where—a deliberate choice to follow a course of
action is made from among various alternatives by [the
relevant] officials . . .”).
                            B
  A pattern of similar constitutional violations by un
trained employees is “ordinarily necessary” to demonstrate
10                     CONNICK v. THOMPSON

                          Opinion of the Court

deliberate indifference for purposes of failure to train.
Bryan Cty., 520 U. S., at 409. Policymakers’ “continued
adherence to an approach that they know or should know
has failed to prevent tortious conduct by employees may
establish the conscious disregard for the consequences of
their action—the ‘deliberate indifference’—necessary to
trigger municipal liability.” Id., at 407. Without notice
that a course of training is deficient in a particular re
spect, decisionmakers can hardly be said to have deliber
ately chosen a training program that will cause violations
of constitutional rights.
   Although Thompson does not contend that he proved a
pattern of similar Brady violations, 553 F. 3d, at 851,
vacated, 578 F. 3d 293 (en banc), he points out that, dur
ing the ten years preceding his armed robbery trial, Lou
isiana courts had overturned four convictions because of
Brady violations by prosecutors in Connick’s office.6 Those
four reversals could not have put Connick on notice that
the office’s Brady training was inadequate with respect to
the sort of Brady violation at issue here. None of those
cases involved failure to disclose blood evidence, a crime
lab report, or physical or scientific evidence of any kind.
Because those incidents are not similar to the violation at
issue here, they could not have put Connick on notice that
specific training was necessary to avoid this constitutional
violation.7
——————
  6 Thompson    had every incentive at trial to attempt to establish a
pattern of similar violations, given that the jury instruction allowed
the jury to find deliberate indifference based on, among other things,
prosecutors’ “history of mishandling” similar situations. Record 1619.
   7 Thompson also asserts that this case is not about a “single incident”

because up to four prosecutors may have been responsible for the
nondisclosure of the crime lab report and, according to his allegations,
withheld additional evidence in his armed robbery and murder trials.
But contemporaneous or subsequent conduct cannot establish a pattern
of violations that would provide “notice to the cit[y] and the opportunity
to conform to constitutional dictates . . . .” Canton, 489 U. S., at 395
                     Cite as: 563 U. S. ____ (2011)                  11

                         Opinion of the Court

                             C
                              1
   Instead of relying on a pattern of similar Brady viola
tions, Thompson relies on the “single-incident” liability
that this Court hypothesized in Canton. He contends that
the Brady violation in his case was the “obvious” conse
quence of failing to provide specific Brady training, and
that this showing of “obviousness” can substitute for the
pattern of violations ordinarily necessary to establish
municipal culpability.
   In Canton, the Court left open the possibility that, “in a
narrow range of circumstances,” a pattern of similar viola
tions might not be necessary to show deliberate indiffer
ence. Bryan Cty., supra, at 409. The Court posed the
hypothetical example of a city that arms its police force
with firearms and deploys the armed officers into the
public to capture fleeing felons without training the offi
cers in the constitutional limitation on the use of deadly
force. Canton, supra, at 390, n. 10. Given the known
frequency with which police attempt to arrest fleeing
felons and the “predictability that an officer lacking spe
cific tools to handle that situation will violate citizens’
rights,” the Court theorized that a city’s decision not to
train the officers about constitutional limits on the use of
deadly force could reflect the city’s deliberate indifference
to the “highly predictable consequence,” namely, violations
of constitutional rights. Bryan Cty., supra, at 409. The
Court sought not to foreclose the possibility, however rare,
that the unconstitutional consequences of failing to train
could be so patently obvious that a city could be liable
under §1983 without proof of a pre-existing pattern of
violations.
—————— 

(O’Connor, J., concurring in part and dissenting in part). Moreover, no 

court has ever found any of the other Brady violations that Thompson

alleges occurred in his armed robbery and murder trials. 

12                CONNICK v. THOMPSON

                     Opinion of the Court

   Failure to train prosecutors in their Brady obligations
does not fall within the narrow range of Canton’s hypothe
sized single-incident liability. The obvious need for spe
cific legal training that was present in the Canton scenario
is absent here. Armed police must sometimes make split
second decisions with life-or-death consequences. There is
no reason to assume that police academy applicants are
familiar with the constitutional constraints on the use of
deadly force. And, in the absence of training, there is no
way for novice officers to obtain the legal knowledge they
require. Under those circumstances there is an obvious
need for some form of training. In stark contrast, legal
“[t]raining is what differentiates attorneys from average
public employees.” 578 F. 3d, at 304–305 (opinion of
Clement, J.).
   Attorneys are trained in the law and equipped with the
tools to interpret and apply legal principles, understand
constitutional limits, and exercise legal judgment. Before
they may enter the profession and receive a law license,
all attorneys must graduate from law school or pass a
substantive examination; attorneys in the vast majority of
jurisdictions must do both. See, e.g., La. State Bar Assn.
(LSBA), Articles of Incorporation, La. Rev. Stat. Ann. §37,
ch. 4, App., Art. 14, §7 (1988 West Supp.) (as amended
through 1985). These threshold requirements are de
signed to ensure that all new attorneys have learned how
to find, understand, and apply legal rules. Cf. United
States v. Cronic, 466 U. S. 648, 658, 664 (1984) (noting
that the presumption “that the lawyer is competent to
provide the guiding hand that the defendant needs” ap
plies even to young and inexperienced lawyers in their
first jury trial and even when the case is complex).
   Nor does professional training end at graduation. Most
jurisdictions require attorneys to satisfy continuing
education requirements. See, e.g., LSBA, Articles of In
corporation, Art. 16, Rule 1.1(b) (effective 1987); La. Sup.
                 Cite as: 563 U. S. ____ (2011)           13

                     Opinion of the Court

Ct. Rule XXX (effective 1988). Even those few jurisdic
tions that do not impose mandatory continuing-education
requirements mandate that attorneys represent their
clients competently and encourage attorneys to engage in
continuing study and education. See, e.g., Mass. Rule
Prof. Conduct 1.1 and comment 6 (West 2006). Before
Louisiana adopted continuing-education requirements, it
imposed similar general competency requirements on its
state bar. LSBA, Articles of Incorporation, Art. 16, EC 1–
1, 1–2, DR 6–101 (West 1974) (effective 1971).
   Attorneys who practice with other attorneys, such as in
district attorney’s offices, also train on the job as they
learn from more experienced attorneys. For instance, here
in the Orleans Parish District Attorney’s Office, junior
prosecutors were trained by senior prosecutors who super
vised them as they worked together to prepare cases for
trial, and trial chiefs oversaw the preparation of the cases.
Senior attorneys also circulated court decisions and in
structional memoranda to keep the prosecutors abreast of
relevant legal developments.
   In addition, attorneys in all jurisdictions must satisfy
character and fitness standards to receive a law license
and are personally subject to an ethical regime designed to
reinforce the profession’s standards. See, e.g., LSBA,
Articles of Incorporation, Art. 14, §7 (1985); see generally
id., Art. 16 (1971) (Code of Professional Responsibility).
Trial lawyers have a “duty to bring to bear such skill and
knowledge as will render the trial a reliable adversarial
testing process.” Strickland v. Washington, 466 U. S. 668,
688 (1984). Prosecutors have a special “duty to seek jus
tice, not merely to convict.” LSBA, Articles of Incorpora
tion, Art. 16, EC 7–13 (1971); ABA Standards for Criminal
Justice 3–1.1(c) (2d ed. 1980). Among prosecutors’ unique
ethical obligations is the duty to produce Brady evidence
to the defense. See, e.g., LSBA, Articles of Incorporation,
Art. 16, EC 7–13 (1971); ABA Model Rule of Prof. Conduct
14                     CONNICK v. THOMPSON

                          Opinion of the Court

3.8(d) (1984).8 An attorney who violates his or her ethical
obligations is subject to professional discipline, including
sanctions, suspension, and disbarment. See, e.g., LSBA,
Articles of Incorporation, Art. 15, §§5, 6 (1971); id., Art.
16, DR 1–102; ABA Model Rule of Prof. Conduct 8.4
(1984).
  In light of this regime of legal training and professional
responsibility, recurring constitutional violations are not
the “obvious consequence” of failing to provide prosecutors
with formal in-house training about how to obey the law.
Bryan Cty., 520 U. S., at 409. Prosecutors are not only
equipped but are also ethically bound to know what Brady
entails and to perform legal research when they are uncer
tain. A district attorney is entitled to rely on prosecutors’
professional training and ethical obligations in the ab
——————
  8 The   Louisiana State Bar Code of Professional Responsibility in
cluded a broad understanding of the prosecutor’s duty to disclose in
1985:
“With respect to evidence and witnesses, the prosecutor has responsi
bilities different from those of a lawyer in private practice: the prosecu
tor should make timely disclosure to the defense of available evidence,
known to him, that tends to negate the guilt of the accused, mitigate
the degree of the offense, or reduce the punishment. Further, a prose
cutor should not intentionally avoid pursuit of evidence merely because
he believes it will damage the prosecution’s case or aid the accused.”
LSBA, Articles of Incorporation, Art. 16, EC 7–13 (1971); see also ABA
Model Rule of Prof. Conduct 3.8(d) (1984) (“The prosecutor in a criminal
case shall . . . make timely disclosure to the defense of all evidence or
information known to the prosecutor that tends to negate the guilt of
the accused or mitigates the offense . . .”).
  In addition to these ethical rules, the Louisiana Code of Criminal
Procedure, with which Louisiana prosecutors are no doubt familiar, in
1985 required prosecutors, upon order of the court, to permit inspection
of evidence “favorable to the defendant . . . which [is] material and
relevant to the issue of guilt or punishment,” La. Code Crim. Proc.
Ann., Art. 718 (West 1981) (added 1977), as well as “any results or
reports” of “scientific tests or experiments, made in connection with
or material to the particular case” if those reports are exculpatory or
intended for use at trial, id., Art. 719.
                      Cite as: 563 U. S. ____ (2011)                      15

                           Opinion of the Court

sence of specific reason, such as a pattern of violations, to
believe that those tools are insufficient to prevent future
constitutional violations in “the usual and recurring situa
tions with which [the prosecutors] must deal.”9 Canton,
489 U. S., at 391. A licensed attorney making legal judg
ments, in his capacity as a prosecutor, about Brady mate
rial simply does not present the same “highly predictable”
constitutional danger as Canton’s untrained officer.
   A second significant difference between this case and
the example in Canton is the nuance of the allegedly
necessary training. The Canton hypothetical assumes
that the armed police officers have no knowledge at all of
the constitutional limits on the use of deadly force. But it
is undisputed here that the prosecutors in Connick’s office
were familiar with the general Brady rule. Thompson’s
complaint therefore cannot rely on the utter lack of an
ability to cope with constitutional situations that underlies
the Canton hypothetical, but rather must assert that
prosecutors were not trained about particular Brady evi
dence or the specific scenario related to the violation in his
case. That sort of nuance simply cannot support an infer
ence of deliberate indifference here. As the Court said in
Canton, “[i]n virtually every instance where a person has
had his or her constitutional rights violated by a city
employee, a §1983 plaintiff will be able to point to some
thing the city ‘could have done’ to prevent the unfortunate
incident.” 489 U. S., at 392 (citing Tuttle, 471 U. S., at 823
(plurality opinion)).
   Thompson suggests that the absence of any formal
training sessions about Brady is equivalent to the com
plete absence of legal training that the Court imagined in

——————
  9 Contrary to the dissent’s assertion, see post, at 31, n. 26 (citing post,
at 18–20), a prosecutor’s youth is not a “specific reason” not to rely on
professional training and ethical obligations. See supra, at 12 (citing
United States v. Cronic, 466 U. S. 648, 658, 664 (1984)).
16                    CONNICK v. THOMPSON

                         Opinion of the Court

Canton. But failure-to-train liability is concerned with the
substance of the training, not the particular instructional
format. The statute does not provide plaintiffs or courts
carte blanche to micromanage local governments through
out the United States.
  We do not assume that prosecutors will always make
correct Brady decisions or that guidance regarding specific
Brady questions would not assist prosecutors. But show
ing merely that additional training would have been
helpful in making difficult decisions does not establish
municipal liability. “[P]rov[ing] that an injury or accident
could have been avoided if an [employee] had had better or
more training, sufficient to equip him to avoid the particu
lar injury-causing conduct” will not suffice. Canton, su
pra, at 391. The possibility of single-incident liability that
the Court left open in Canton is not this case.10
                              2
  The dissent rejects our holding that Canton’s hypothe
sized single-incident liability does not, as a legal matter,
encompass failure to train prosecutors in their Brady
obligation. It would instead apply the Canton hypotheti
cal to this case, and thus devotes almost all of its opinion
to explaining why the evidence supports liability under
that theory.11 But the dissent’s attempt to address our
——————
   10 Thompson also argues that he proved deliberate indifference by

“direct evidence of policymaker fault” and so, presumably, did not need
to rely on circumstantial evidence at all. Brief for Respondent 37. In
support, Thompson contends that Connick created a “culture of indif
ference” in the district attorney’s office, id., at 38, as evidenced by
Connick’s own allegedly inadequate understanding of Brady, the office’s
unwritten Brady policy that was later incorporated into a 1987 hand
book, and an officewide “restrictive discovery policy,” Brief for Respon
dent 39–40. This argument is essentially an assertion that Connick’s
office had an unconstitutional policy or custom. The jury rejected this
claim, and Thompson does not challenge that finding.
   11 The dissent spends considerable time finding new Brady violations
                     Cite as: 563 U. S. ____ (2011)                    17

                          Opinion of the Court

holding—by pointing out that not all prosecutors will
necessarily have enrolled in criminal procedure class—
misses the point. See post, at 29–30. The reason why the
Canton hypothetical is inapplicable is that attorneys,
unlike police officers, are equipped with the tools to find,
——————
in Thompson’s trials. See post, at 3–13. How these violations are
relevant even to the dissent’s own legal analysis is “a mystery.” Post, at
4, n. 2.     The dissent does not list these violations among the
“[a]bundant evidence” that it believes supports the jury’s finding that
Brady training was obviously necessary. Post, at 16. Nor does the
dissent quarrel with our conclusion that contemporaneous or subse
quent conduct cannot establish a pattern of violations. The only point
appears to be to highlight what the dissent sees as sympathetic, even if
legally irrelevant, facts.
   In any event, the dissent’s findings are highly suspect. In finding two
of the “new” violations, the dissent belatedly tries to reverse the Court
of Appeals’ 1998 decision that those Brady claims were “without merit.”
Compare Thompson v. Cain, 161 F. 3d 802, 806–808 (CA5) (rejecting
Brady claims regarding the Perkins-Liuzza audiotapes and the Perkins
police report), with post, at 8–9 (concluding that these were Brady
violations). There is no basis to the dissent’s suggestion that materially
new facts have called the Court of Appeals’ 1998 decision into question.
Cf. State v. Thompson, 2002–0361, p. 6 (La. App. 7/17/02), 825 So. 2d
552, 555 (noting Thompson’s admission that some of his current Brady
claims “ha[ve] been rejected by both the Louisiana Supreme Court and
the federal courts”). Regarding the blood-stained swatch, which the
dissent asserts prosecutors “blocked” the defense from inspecting by
sending it to the crime lab for testing, post, at 6, Thompson’s counsel
conceded at oral argument that trial counsel had access to the evidence
locker where the swatch was recorded as evidence. See Tr. of Oral Arg.
37, 42; Record EX42, EX43 (evidence card identifying “One (1) Piece of
Victims [sic] Right Pants Leg, W/Blood” among the evidence in the
evidence locker and indicating that some evidence had been checked
out); Tr. 401 (testimony from Thompson’s counsel that he “[w]ent down
to the evidence room and checked all of the evidence”); id., at 103, 369–
370, 586, 602 (testimony that evidence card was “available to the
public,” would have been available to Thompson’s counsel, and would
have been seen by Thompson’s counsel because it was stapled to the
evidence bag in “the normal process”). Moreover, the dissent cannot
seriously believe that the jury could have found Brady violations—
indisputably, questions of law. See post, at 12, n. 10, 15, n. 11.
18                     CONNICK v. THOMPSON

                          Opinion of the Court

interpret, and apply legal principles.
   By the end of its opinion, however, the dissent finally
reveals that its real disagreement is not with our holding
today, but with this Court’s precedent. The dissent does
not see “any reason,” post, at 31, for the Court’s conclusion
in Bryan County that a pattern of violations is “ordinarily
necessary” to demonstrate deliberate indifference for
purposes of failure to train, 520 U. S., at 409. Cf. id., at
406–408 (explaining why a pattern of violations is ordinar
ily necessary). But cf. post, at 30–31 (describing our reli
ance on Bryan County as “imply[ing]” a new “limitation”
on §1983). As our precedent makes clear, proving that a
municipality itself actually caused a constitutional viola
tion by failing to train the offending employee presents
“difficult problems of proof,” and we must adhere to a
“stringent standard of fault,” lest municipal liability under
§1983 collapse into respondeat superior.12 Bryan County,
520 U. S., at 406, 410; see Canton, 489 U. S., at 391–392.
                            3
  The District Court and the Court of Appeals panel erro
neously believed that Thompson had proved deliberate
indifference by showing the “obviousness” of a need for
additional training. They based this conclusion on Con
nick’s awareness that (1) prosecutors would confront
——————
   12 Although the dissent acknowledges that “deliberate indifference

liability and respondeat superior liability are not one and the same,” the
opinion suggests that it believes otherwise. Post, at 32, n. 28; see, e.g.,
post, at 32 (asserting that “the buck stops with [the district attorney]”);
post, at 23 (suggesting municipal liability attaches when “the prosecu
tors” themselves are “deliberately indifferent to what the law re
quires”). We stand by the longstanding rule—reaffirmed by a unani
mous Court earlier this Term—that to prove a violation of §1983, a
plaintiff must prove that “the municipality’s own wrongful conduct”
caused his injury, not that the municipality is ultimately responsible
for the torts of its employees. Los Angeles County v. Humphries, ante,
at 9; see Humphries, ante, at 6, 7 (citing Monell, 436 U. S., at 691).
                 Cite as: 563 U. S. ____ (2011)           19

                     Opinion of the Court

Brady issues while at the district attorney’s office;
(2) inexperienced prosecutors were expected to understand
Brady’s requirements; (3) Brady has gray areas that make
for difficult choices; and (4) erroneous decisions regarding
Brady evidence would result in constitutional violations.
553 F. 3d, at 854; App. to Pet. for Cert. 141a, 2005 WL
3541035, *13. This is insufficient.
  It does not follow that, because Brady has gray areas
and some Brady decisions are difficult, prosecutors will so
obviously make wrong decisions that failing to train them
amounts to “a decision by the city itself to violate the
Constitution.” Canton, 489 U. S., at 395 (O’Connor, J.,
concurring in part and dissenting in part). To prove delib
erate indifference, Thompson needed to show that Connick
was on notice that, absent additional specified training, it
was “highly predictable” that the prosecutors in his office
would be confounded by those gray areas and make incor
rect Brady decisions as a result. In fact, Thompson had to
show that it was so predictable that failing to train the
prosecutors amounted to conscious disregard for defen
dants’ Brady rights. See Bryan Cty., 520 U. S., at 409;
Canton, supra, at 389. He did not do so.
                              III
  The role of a prosecutor is to see that justice is done.
Berger v. United States, 295 U. S. 78, 88 (1935). “It is as
much [a prosecutor’s] duty to refrain from improper meth
ods calculated to produce a wrongful conviction as it is to
use every legitimate means to bring about a just one.”
Ibid. By their own admission, the prosecutors who tried
Thompson’s armed robbery case failed to carry out that
responsibility. But the only issue before us is whether
Connick, as the policymaker for the district attorney’s
office, was deliberately indifferent to the need to train the
attorneys under his authority.
  We conclude that this case does not fall within the
20                 CONNICK v. THOMPSON

                     Opinion of the Court

narrow range of “single-incident” liability hypothesized in
Canton as a possible exception to the pattern of violations
necessary to prove deliberate indifference in §1983 actions
alleging failure to train. The District Court should have
granted Connick judgment as a matter of law on the fail
ure-to-train claim because Thompson did not prove a
pattern of similar violations that would “establish that the
‘policy of inaction’ [was] the functional equivalent of a
decision by the city itself to violate the Constitution.”
Canton, supra, at 395 (opinion of O’Connor, J.).
  The judgment of the United States Court of Appeals for
the Fifth Circuit is reversed.
                                            It is so ordered.
                 Cite as: 563 U. S. ____ (2011)            1

                     SCALIA, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 09–571
                         _________________


 HARRY F. CONNICK, DISTRICT ATTORNEY, ET AL., 

      PETITIONERS v. JOHN THOMPSON

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE FIFTH CIRCUIT

                       [March 29, 2011] 


  JUSTICE SCALIA, with whom JUSTICE ALITO joins,
concurring.
  I join the Court’s opinion in full. I write separately only
to address several aspects of the dissent.
  1. The dissent’s lengthy excavation of the trial record is
a puzzling exertion. The question presented for our re
view is whether a municipality is liable for a single Brady
violation by one of its prosecutors, even though no pattern
or practice of prior violations put the municipality on
notice of a need for specific training that would have pre
vented it. See Brady v. Maryland, 373 U. S. 83 (1963).
That question is a legal one: whether a Brady violation
presents one of those rare circumstances we hypothesized
in Canton’s footnote 10, in which the need for training in
constitutional requirements is so obvious ex ante that the
municipality’s failure to provide that training amounts
to deliberate indifference to constitutional violations. See
Canton v. Harris, 489 U. S. 378, 390, n. 10 (1989).
  The dissent defers consideration of this question until
page 23 of its opinion. It first devotes considerable space
to allegations that Connick’s prosecutors misunderstood
Brady when asked about it at trial, see post, at 16–18
(opinion of GINSBURG, J.), and to supposed gaps in the
Brady guidance provided by Connick’s office to prosecu
tors, including deficiencies (unrelated to the specific Brady
2                     CONNICK v. THOMPSON

                         SCALIA, J., concurring

violation at issue in this case) in a policy manual pub
lished by Connick’s office three years after Thompson’s
trial, see post, at 18–21. None of that is relevant. Thomp
son’s failure-to-train theory at trial was not based on a
pervasive culture of indifference to Brady, but rather on
the inevitability of mistakes over enough iterations of
criminal trials. The District Court instructed the jury it
could find Connick deliberately indifferent if:
       “First: The District Attorney was certain that prosecu
       tors would confront the situation where they would
       have to decide which evidence was required by the
       constitution to be provided to an accused[;]
       “Second: The situation involved a difficult choice, or
       one that prosecutors had a history of mishandling,
       such that additional training, supervision, or monitor
       ing was clearly needed[; and]
       “Third: The wrong choice by a prosecutor in that
       situation will frequently cause a deprivation of an ac
       cused’s constitutional rights.” App. 828.
  That theory of deliberate indifference would repeal the
law of Monell1 in favor of the Law of Large Numbers.
Brady mistakes are inevitable. So are all species of error
routinely confronted by prosecutors: authorizing a bad
warrant; losing a Batson2 claim; crossing the line in clos
ing argument; or eliciting hearsay that violates the Con
frontation Clause. Nevertheless, we do not have “de facto
respondeat superior liability,” Canton, 489 U. S., at 392,
for each such violation under the rubric of failure-to-train
simply because the municipality does not have a profes
sional educational program covering the specific violation
in sufficient depth.3 Were Thompson’s theory the law,
——————
    1 Monell
          v. New York City Dept. of Social Servs., 436 U. S. 658 (1978).
    2 Batson
          v. Kentucky, 476 U. S. 79 (1986).
  3 I do not share the dissent’s confidence that this result will be

avoided by the instruction’s requirement that “ ‘more likely than not the
                    Cite as: 563 U. S. ____ (2011)                   3

                        SCALIA, J., concurring

there would have been no need for Canton’s footnote to
confine its hypothetical to the extreme circumstance of
arming police officers with guns without telling them
about the constitutional limitations upon shooting fleeing
felons; the District Court’s instructions cover every recur
ring situation in which citizens’ rights can be violated.
   That result cannot be squared with our admonition that
failure-to-train liability is available only in “limited cir
cumstances,” id., at 387, and that a pattern of consti
tutional violations is “ordinarily necessary to establish
municipal culpability and causation,” Board of Comm’rs of
Bryan Cty. v. Brown, 520 U. S. 397, 409 (1997). These
restrictions are indispensable because without them,
“failure to train” would become a talismanic incantation
producing municipal liability “[i]n virtually every instance
where a person has had his or her constitutional rights
violated by a city employee”—which is what Monell re
jects. Canton, 489 U. S., at 392. Worse, it would “engage
the federal courts in an endless exercise of second
guessing municipal employee-training programs,” thereby
diminishing the autonomy of state and local governments.
Ibid.
   2. Perhaps for that reason, the dissent does not seri
ously contend that Thompson’s theory of recovery was
proper. Rather, it accuses Connick of acquiescing in that
theory at trial. See post, at 25. The accusation is false.
Connick’s central claim was and is that failure-to-train

—————— 

Brady material would have been produced if the prosecutors involved in 

his underlying criminal cases had been properly trained, supervised or 

monitored regarding the production of Brady evidence.’ ” Post, at 25, 

n. 17 (quoting Tr. 1100). How comforting that assurance is depends
entirely on what proper training consists of. If it is not limited to
training in aspects of Brady that have been repeatedly violated, but
includes—as the dissent would have it include here—training that
would avoid any one-time violation, the assurance is no assurance at
all.
4                       CONNICK v. THOMPSON

                          SCALIA, J., concurring

liability for a Brady violation cannot be premised on a
single incident, but requires a pattern or practice of previ
ous violations. He pressed that argument at the summary
judgment stage but was rebuffed. At trial, when Connick
offered a jury instruction to the same effect, the trial judge
effectively told him to stop bringing up the subject:
        “[Connick’s counsel]: Also, as part of that definition
     in that same location, Your Honor, we would like to
     include language that says that deliberate indiffer
     ence to training requires a pattern of similar viola
     tions and proof of deliberate indifference requires
     more than a single isolated act.
        “[Thompson’s counsel]: That’s not the law, Your
     Honor.
        “THE COURT: No, I’m not giving that. That was in
     your motion for summary judgment that I denied.”
     Tr. 1013.
Nothing more is required to preserve a claim of error. See
Fed. Rule Civ. Proc. 51(d)(1)(B).4
  3. But in any event, to recover from a municipality
under 42 U. S. C. §1983, a plaintiff must satisfy a “rigor
ous” standard of causation, Bryan Cty., 520 U. S., at 405;
he must “demonstrate a direct causal link between the

——————
  4 The dissent’s contention that “[t]he instruction Connick proposed

resembled the charge given by the District Court,” post, at 25, n. 18,
disregards his requested instruction concerning the necessity of a
pattern of prior violations. It is meaningless to say that after “the court
rejected [Connick’s] categorical position,” as it did, he did not “assail the
District Court’s formulation of the deliberate indifference instruction,”
post, at 26, n. 18. The prior-pattern requirement was part of Connick’s
requested formulation of deliberate indifference: “To prove deliberate
indifference, a plaintiff must demonstrate ‘at least a pattern of similar
violations arising from training that is so clearly inadequate as to be
obviously likely to result in a constitutional violation.’ ” Record, Doc.
94, p. 18 (emphasis added).
                  Cite as: 563 U. S. ____ (2011)            5

                      SCALIA, J., concurring

municipal action and the deprivation of federal rights.”
Id., at 404. Thompson cannot meet that standard. The
withholding of evidence in his case was almost certainly
caused not by a failure to give prosecutors specific train
ing, but by miscreant prosecutor Gerry Deegan’s willful
suppression of evidence he believed to be exculpatory, in
an effort to railroad Thompson. According to Deegan’s
colleague Michael Riehlmann, in 1994 Deegan confessed to
him—in the same conversation in which Deegan revealed
he had only a few months to live—that he had “suppressed
blood evidence in the armed robbery trial of John Thomp
son that in some way exculpated the defendant.” App.
367; see also id., at 362 (“[Deegan] told me . . . that he had
failed to inform the defense of exculpatory information”). I
have no reason to disbelieve that account, particularly
since Riehlmann’s testimony hardly paints a flattering
picture of himself: Riehlmann kept silent about Deegan’s
misconduct for another five years, as a result of which he
incurred professional sanctions. See In re Riehlmann,
2004–0680 (La. 1/19/05), 891 So. 2d 1239.              And if
Riehlmann’s story is true, then the “moving force,” Bryan
Cty., supra, at 404 (internal quotation marks omitted),
behind the suppression of evidence was Deegan, not a
failure of continuing legal education.
  4. The dissent suspends disbelief about this, insisting
that with proper Brady training, “surely at least one” of
the prosecutors in Thompson’s trial would have turned
over the lab report and blood swatch. Post, at 21. But
training must consist of more than mere broad encomiums
of Brady: We have made clear that “the identified defi
ciency in a city’s training program [must be] closely re
lated to the ultimate injury.” Canton, supra, at 391. So
even indulging the dissent’s assumption that Thompson’s
prosecutors failed to disclose the lab report in good faith—
in a way that could be prevented by training—what sort of
6                     CONNICK v. THOMPSON

                         SCALIA, J., concurring

training would have prevented the good-faith nondisclo
sure of a blood report not known to be exculpatory?
   Perhaps a better question to ask is what legally accurate
training would have prevented it. The dissent’s sugges
tion is to instruct prosecutors to ignore the portion of
Brady limiting prosecutors’ disclosure obligations to evi
dence that is “favorable to an accused,” 373 U. S., at 87.
Instead, the dissent proposes that “Connick could have
communicated to Orleans Parish prosecutors, in no uncer
tain terms, that, ‘[i]f you have physical evidence that, if
tested, can establish the innocence of the person who is
charged, you have to turn it over.’ ” Post, at 20, n. 13
(quoting Tr. of Oral Arg. 34). Though labeled a training
suggestion, the dissent’s proposal is better described as a
sub silentio expansion of the substantive law of Brady. If
any of our cases establishes such an obligation, I have
never read it, and the dissent does not cite it.5
   Since Thompson’s trial, however, we have decided a case
that appears to say just the opposite of the training the
dissent would require: In Arizona v. Youngblood, 488 U. S.
51, 58 (1988), we held that “unless a criminal defendant
can show bad faith on the part of the police, failure to
preserve potentially useful evidence does not constitute a
denial of due process of law.” We acknowledged that
“Brady . . . makes the good or bad faith of the State irrele
vant when the State fails to disclose to the defendant
material exculpatory evidence,” but concluded that “the
——————
  5 What the dissent does cite in support of its theory comes from an

unexpected source: Connick’s testimony about what qualifies as Brady
material. See post, at 20–21, n. 13. (“Or Connick could have told
prosecutors what he told the jury when he was asked whether a prose
cutor must disclose a crime lab report to the defense, even if the pros
ecutor does not know the defendant’s blood type: ‘Under the law, it
qualifies as Brady material.’ ” (quoting Tr. 872)). Given the effort the
dissent has expended persuading us that Connick’s understanding of
Brady is profoundly misguided, its newfound trust in his expertise on
the subject is, to the say the least, surprising.
                      Cite as: 563 U. S. ____ (2011)                      7

                          SCALIA, J., concurring

Due Process Clause requires a different result when we
deal with the failure of the State to preserve evidentiary
material of which no more can be said than that it could
have been subjected to tests, the results of which might
have exonerated the defendant.” Id., at 57. Perhaps one
day we will recognize a distinction between good-faith
failures to preserve from destruction evidence whose
inculpatory or exculpatory character is unknown, and
good-faith failures to turn such evidence over to the de
fense. But until we do so, a failure to train prosecutors to
observe that distinction cannot constitute deliberate indif
ference.
   5. By now the reader has doubtless guessed the best
kept secret of this case: There was probably no Brady
violation at all—except for Deegan’s (which, since it was a
bad-faith, knowing violation, could not possibly be attrib
uted to lack of training).6 The dissent surely knows this,
which is why it leans heavily on the fact that Connick
conceded that Brady was violated. I can honor that con
cession in my analysis of the case because even if it ex
tends beyond Deegan’s deliberate actions, it remains
irrelevant to Connick’s training obligations. For any
Brady violation apart from Deegan’s was surely on the
very frontier of our Brady jurisprudence; Connick could
not possibly have been on notice decades ago that he was
required to instruct his prosecutors to respect a right to
untested evidence that we had not (and still have not)

——————
   6 The dissent’s only response to this is that the jury must have found

otherwise, since it was instructed that “ ‘[f]or liability to attach because
of a failure to train, the fault must be in the training program itself, not
in any particular prosecutor.’ ” Post, at 28, n. 20 (quoting Tr. 1098).
But this instruction did not require the jury to find that Deegan did not
commit a bad-faith, knowing violation; it merely prevented the jury
from finding that, if he did so, Connick was liable for a failure to train.
I not only agree with that; it is part of my point.
8                 CONNICK v. THOMPSON

                    SCALIA, J., concurring

recognized. As a consequence, even if I accepted the dis
sent’s conclusion that failure-to-train liability could be
premised on a single Brady error, I could not agree that
the lack of an accurate training regimen caused the viola
tion Connick has conceded.
                  Cite as: 563 U. S. ____ (2011)            1

                    GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 09–571
                          _________________


 HARRY F. CONNICK, DISTRICT ATTORNEY, ET AL., 

      PETITIONERS v. JOHN THOMPSON

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE FIFTH CIRCUIT

                        [March 29, 2011] 


  JUSTICE GINSBURG, with whom JUSTICE BREYER,
JUSTICE SOTOMAYOR, and JUSTICE KAGAN join, dissenting.
  In Brady v. Maryland, 373 U. S. 83, 87 (1963), this
Court held that due process requires the prosecution to
turn over evidence favorable to the accused and material
to his guilt or punishment. That obligation, the parties
have stipulated, was dishonored in this case; conse
quently, John Thompson spent 18 years in prison, 14 of
them isolated on death row, before the truth came to light:
He was innocent of the charge of attempted armed rob
bery, and his subsequent trial on a murder charge, by
prosecutorial design, was fundamentally unfair.
  The Court holds that the Orleans Parish District Attor
ney’s Office (District Attorney’s Office or Office) cannot be
held liable, in a civil rights action under 42 U. S. C. §1983,
for the grave injustice Thompson suffered. That is so, the
Court tells us, because Thompson has shown only an
aberrant Brady violation, not a routine practice of giving
short shrift to Brady’s requirements. The evidence pre
sented to the jury that awarded compensation to Thomp
son, however, points distinctly away from the Court’s
assessment. As the trial record in the §1983 action re
veals, the conceded, long-concealed prosecutorial trans
gressions were neither isolated nor atypical.
  From the top down, the evidence showed, members of
2                  CONNICK v. THOMPSON

                    GINSBURG, J., dissenting

the District Attorney’s Office, including the District At
torney himself, misperceived Brady’s compass and there
fore inadequately attended to their disclosure obligations.
Throughout the pretrial and trial proceedings against
Thompson, the team of four engaged in prosecuting him
for armed robbery and murder hid from the defense and
the court exculpatory information Thompson requested
and had a constitutional right to receive. The prosecutors
did so despite multiple opportunities, spanning nearly two
decades, to set the record straight. Based on the prosecu
tors’ conduct relating to Thompson’s trials, a fact trier
could reasonably conclude that inattention to Brady was
standard operating procedure at the District Attorney’s
Office.
   What happened here, the Court’s opinion obscures, was
no momentary oversight, no single incident of a lone offi
cer’s misconduct. Instead, the evidence demonstrated that
misperception and disregard of Brady’s disclosure re
quirements were pervasive in Orleans Parish. That evi
dence, I would hold, established persistent, deliberately
indifferent conduct for which the District Attorney’s Office
bears responsibility under §1983.
   I dissent from the Court’s judgment mindful that Brady
violations, as this case illustrates, are not easily detected.
But for a chance discovery made by a defense team inves
tigator weeks before Thompson’s scheduled execution, the
evidence that led to his exoneration might have remained
under wraps. The prosecutorial concealment Thompson
encountered, however, is bound to be repeated unless
municipal agencies bear responsibility—made tangible by
§1983 liability—for adequately conveying what Brady
requires and for monitoring staff compliance. Failure to
train, this Court has said, can give rise to municipal liabil
ity under §1983 “where the failure . . . amounts to deliber
ate indifference to the rights of persons with whom the
[untrained employees] come into contact.” Canton v.
                     Cite as: 563 U. S. ____ (2011)                   3

                       GINSBURG, J., dissenting

Harris, 489 U. S. 378, 388 (1989). That standard is well
met in this case.
                              I
   I turn first to a contextual account of the Brady viola
tions that infected Thompson’s trials.
                              A
  In the early morning hours of December 6, 1984, an
assailant shot and killed Raymond T. Liuzza, Jr., son of a
prominent New Orleans business executive, on the street
fronting the victim’s home. Only one witness saw the
assailant. As recorded in two contemporaneous police
reports, that eyewitness initially described the assailant
as African-American, six feet tall, with “close cut hair.”
Record EX2–EX3, EX9.1 Thompson is five feet eight
inches tall and, at the time of the murder, styled his hair
in a large “Afro.” Id., at EX13. The police reports of the
witness’ immediate identification were not disclosed to
Thompson or to the court.
  While engaged in the murder investigation, the Orleans
Parish prosecutors linked Thompson to another violent
crime committed three weeks later. On December 28, an
assailant attempted to rob three siblings at gunpoint.
During the struggle, the perpetrator’s blood stained the
oldest child’s pant leg. That blood, preserved on a swatch
of fabric cut from the pant leg by a crime scene analyst,
was eventually tested. The test conclusively established
that the perpetrator’s blood was type B. Id., at EX151.
Thompson’s blood is type O. His prosecutors failed to
disclose the existence of the swatch or the test results.


——————
   1 Exhibits entered into evidence in Thompson’s §1983 trial are herein

cited by reference to the page number in the exhibit binder compiled by
the District Court and included in the record on appeal.
4                     CONNICK v. THOMPSON

                       GINSBURG, J., dissenting

                              B
  One month after the Liuzza murder, Richard Perkins, a
man who knew Thompson, approached the Liuzza family.
Perkins did so after the family’s announcement of a
$15,000 reward for information leading to the murderer’s
conviction. Police officers surreptitiously recorded the
Perkins-Liuzza conversations.2 As documented on tape,
Perkins told the family, “I don’t mind helping [you] catch
[the perpetrator], . . . but I would like [you] to help me
and, you know, I’ll help [you].” Id., at EX479, EX481.
Once the family assured Perkins, “we’re on your side, we
want to try and help you,” id., at EX481, Perkins inti
mated that Thompson and another man, Kevin Freeman,
had been involved in Liuzza’s murder. Perkins thereafter
told the police what he had learned from Freeman about
the murder, and that information was recorded in a police
report. Based on Perkins’ account, Thompson and Free
man were arrested on murder charges.
  Freeman was six feet tall and went by the name “Kojak”
because he kept his hair so closely trimmed that his scalp
was visible. Unlike Thompson, Freeman fit the eyewit
ness’ initial description of the Liuzza assailant’s height
and hair style. As the Court notes, ante, at 4, n. 2, Free
man became the key witness for the prosecution at
Thompson’s trial for the murder of Liuzza.
  After Thompson’s arrest for the Liuzza murder, the
father of the armed robbery victims saw a newspaper
photo of Thompson with a large Afro hairstyle and showed
——————
    2 Themajority endorses the Fifth Circuit’s conclusion that, when
Thompson was tried for murder, no Brady violation occurred with
respect to these audio tapes “[b]ecause defense counsel had knowledge
of such evidence and could easily have requested access from the
prosecution.” Thompson v. Cain, 161 F. 3d 802, 806–807 (1998); ante,
at 17, n. 11. The basis for that asserted “knowledge” is a mystery. The
recordings secretly made did not come to light until long after Thomp
son’s trials.
                     Cite as: 563 U. S. ____ (2011)                    5

                        GINSBURG, J., dissenting

it to his children. He reported to the District Attorney’s
Office that the children had identified Thompson as their
attacker, and the children then picked that same photo
out of a “photographic lineup.” Record EX120, EX642–
EX643. Indicting Thompson on the basis of these ques
tionable identifications, the District Attorney’s Office did
not pause to test the pant leg swatch dyed by the perpe
trator’s blood. This lapse ignored or overlooked a prosecu
tor’s notation that the Office “may wish to do [a] blood
test.” Id., at EX122.
   The murder trial was scheduled to begin in mid-March
1985. Armed with the later indictment against Thompson
for robbery, however, the prosecutors made a strategic
choice: They switched the order of the two trials, proceed
ing first on the robbery indictment. Id., at EX128–EX129.
Their aim was twofold. A robbery conviction gained first
would serve to inhibit Thompson from testifying in his
own defense at the murder trial, for the prior conviction
could be used to impeach his credibility. In addition, an
armed robbery conviction could be invoked at the penalty
phase of the murder trial in support of the prosecution’s
plea for the death penalty. Id., at 682.
   Recognizing the need for an effective prosecution team,
petitioner Harry F. Connick, District Attorney for the
Parish of Orleans, appointed his third-in-command, Eric
Dubelier, as special prosecutor in both cases. Dubelier
enlisted Jim Williams to try the armed robbery case and to
assist him in the murder case. Gerry Deegan assisted
Williams in the armed robbery case. Bruce Whittaker, the
fourth prosecutor involved in the cases, had approved
Thompson’s armed robbery indictment.3

——————
  3 At the time of their assignment, Dubelier had served in the District
Attorney’s Office for three and a half years, Williams, for four and a
half years, Deegan, a recent law school graduate, for less than one year,
and Whittaker, for three years.
6                      CONNICK v. THOMPSON

                        GINSBURG, J., dissenting

                              C
   During pretrial proceedings in the armed robbery case,
Thompson filed a motion requesting access to all materials
and information “favorable to the defendant” and “mate
rial and relevant to the issue of guilt or punishment,” as
well as “any results or reports” of “scientific tests or ex
periments.” Id., at EX144, EX145. Prosecutorial re
sponses to this motion fell far short of Brady compliance.4
   First, prosecutors blocked defense counsel’s inspection of
the pant leg swatch stained by the robber’s blood. Al
though Dubelier’s April 3 response stated, “Inspection to
be permitted,” id., at EX149, the swatch was signed out
from the property room at 10:05 a.m. the next day, and
was not returned until noon on April 10, the day before
trial, id., at EX43, EX670. Thompson’s attorney inspected
the evidence made available to him and found no blood
evidence. No one told defense counsel about the swatch
and its recent removal from the property room. Id., at
EX701–EX702; Tr. 400–402. But cf. ante, at 17, n. 11
(Thompson’s attorney had “access to the evidence locker
where the swatch was recorded as evidence.”).5
——————
   4 Connick did not dispute that failure to disclose the swatch and the

crime lab report violated Brady. See Tr. 46, 1095. But cf. ante, at 4, 6
(limiting Connick’s concession, as Connick himself did not, to failure to
disclose the crime lab report).
   In JUSTICE SCALIA’s contrary view, “[t]here was probably no Brady
violation at all,” or, if there was any violation of Thompson’s rights, it
“was surely on the very frontier of our Brady jurisprudence,” such that
“Connick could not possibly have been on notice” of the need to train.
Ante, at 7. Connick’s counsel, however, saw the matter differently.
“[A]ny reasonable prosecutor would have recognized blood evidence as
Brady material,” he said, indeed “the proper response” was “obvious to
all.” Record 1663, 1665.
   5 The majority assails as “highly suspect” the suggestion that prose

cutors violated Brady by failing to disclose the blood-stained swatch.
See ante, at 17, n. 11. But the parties stipulated in Thompson’s §1983
action, and the jury was so informed, that, “[p]rior to the armed robbery
trial, Mr. Thompson and his attorneys were not advised of the existence
                      Cite as: 563 U. S. ____ (2011)                     7

                        GINSBURG, J., dissenting

   Second, Dubelier or Whittaker ordered the crime labora
tory to rush a pretrial test of the swatch. Tr. 952–954.
Whittaker received the lab report, addressed to his atten
tion, two days before trial commenced. Immediately
thereafter, he placed the lab report on Williams’ desk.
Record EX151, EX589. Although the lab report conclu
sively identified the perpetrator’s blood type, id., at
EX151, the District Attorney’s Office never revealed the
report to the defense.6
   Third, Deegan checked the swatch out of the property
room on the morning of the first day of trial, but the
prosecution did not produce the swatch at trial. Id., at
EX43. Deegan did not return the swatch to the property
room after trial, and the swatch has never been found. Tr.
of Oral Arg. 37.
   “[B]ased solely on the descriptions” provided by the
three victims, Record 683, the jury convicted Thompson of
attempted armed robbery. The court sentenced him to
49.5 years without possibility of parole—the maximum
available sentence.
                          D
  Prosecutors continued to disregard Brady during the
——————
of the blood evidence, that the evidence had been tested, [or] that a
blood type was determined definitively from the swatch . . . .” Tr. 46.
Consistent with this stipulation, Thompson’s trial counsel testified that
he spoke to “[t]he clerk who maintain[ed] the evidence” and learned
that “[t]hey didn’t have any blood evidence.” Id., at 401. And the
District Court instructed the jury, with no objection from Connick, “that
the nonproduced blood evidence . . . violated [Thompson’s] constitu
tional rights as a matter of law.” Id., at 1095.
   6 JUSTICE SCALIA questions petitioners’ concession that Brady was

violated when the prosecution failed to inform Thompson of the blood
evidence. He considers the evidence outside Brady because the prose
cution did not endeavor to test Thompson’s blood, and therefore avoided
knowing that the evidence was in fact exculpatory. Ante, at 6–7. Such
a “don’t ask, don’t tell” view of a prosecutor’s Brady obligations garners
no support from precedent. See also supra, at 6, n. 4; infra, at 21, n. 13.
8                     CONNICK v. THOMPSON

                       GINSBURG, J., dissenting

murder trial, held in May 1985, at which the prosecution’s
order-of-trial strategy achieved its aim.7 By prosecuting
Thompson for armed robbery first—and withholding blood
evidence that might have exonerated Thompson of that
charge—the District Attorney’s Office disabled Thompson
from testifying in his own defense at the murder trial.8 As
earlier observed, see supra, at 5, impeaching use of the
prior conviction would have severely undermined Thomp
son’s credibility. And because Thompson was effectively
stopped from testifying in his own defense, the testimony
of the witnesses against him gained force. The prosecu
tion’s failure to reveal evidence that could have impeached
those witnesses helped to seal Thompson’s fate.
   First, the prosecution undermined Thompson’s efforts to
impeach Perkins. Perkins testified that he volunteered
information to the police with no knowledge of reward
money. Record EX366, EX372–EX373. Because prosecu
tors had not produced the audiotapes of Perkins’ conversa
tions with the Liuzza family (or a police summary of the
tapes), Thompson’s attorneys could do little to cast doubt
on Perkins’ credibility. In closing argument, the prosecu
tion emphasized that Thompson presented no “direct
evidence” that reward money had motivated any of the
witnesses. Id., at EX3171–EX3172.
   Second, the prosecution impeded Thompson’s impeach
ment of key witness Kevin Freeman. It did so by failing to
disclose a police report containing Perkins’ account of

——————
  7 During jury deliberations in the armed robbery case, Williams, the

only Orleans Parish trial attorney common to the two prosecutions, told
Thompson of his objective in no uncertain terms: “I’m going to fry you.
You will die in the electric chair.” Tr. 252–253.
  8 The Louisiana Court of Appeal concluded, and Connick does not

dispute, that Thompson “would have testified in the absence of the
attempted armed robbery conviction.” State v. Thompson, 2002–0361,
p. 7 (7/17/02), 825 So. 2d 552, 556. But cf. ante, at 1, 3 (Thompson
“elected” not to testify).
                 Cite as: 563 U. S. ____ (2011)            9

                    GINSBURG, J., dissenting

what he had learned from Freeman about the murder.
See supra, at 4. Freeman’s trial testimony was materially
inconsistent with that report. Tr. 382–384, 612–614;
Record EX270–EX274. Lacking any knowledge of the police
report, Thompson could not point to the inconsistencies.
   Third, and most vital, the eyewitness’ initial description
of the assailant’s hair, see supra, at 3, was of prime rele
vance, for it suggested that Freeman, not Thompson,
murdered Liuzza, see supra, at 4. The materiality of the
eyewitness’ contemporaneous description of the murderer
should have been altogether apparent to the prosecution.
Failure to produce the police reports setting out what the
eyewitness first said not only undermined efforts to im
peach that witness and the police officer who initially
interviewed him. The omission left defense counsel with
out knowledge that the prosecutors were restyling the
killer’s “close cut hair” into an “Afro.”
   Prosecutors finessed the discrepancy between the eye
witness’ initial description and Thompson’s appearance.
They asked leading questions prompting the eyewitness to
agree on the stand that the perpetrator’s hair was “afro
type,” yet “straight back.” Record EX322–EX323. Cor
roboratively, the police officer—after refreshing his recol
lection by reviewing material at the prosecution’s table—
gave artful testimony. He characterized the witness’
initial description of the perpetrator’s hair as “black and
short, afro style.” Id., at EX265 (emphasis added). As
prosecutors well knew, nothing in the withheld police
reports, which described the murderer’s hair simply as
“close cut,” portrayed a perpetrator with an Afro or Afro
style hair.
   The jury found Thompson guilty of first-degree murder.
Having prevented Thompson from testifying that Freeman
was the killer, the prosecution delivered its ultimate
argument. Because Thompson was already serving a
10                CONNICK v. THOMPSON

                   GINSBURG, J., dissenting

near-life sentence for attempted armed robbery, the prose
cution urged, the only way to punish him for murder was
to execute him. The strategy worked as planned; Thomp
son was sentenced to death.
                             E
   Thompson discovered the prosecutors’ misconduct
through a serendipitous series of events. In 1994, nine
years after Thompson’s convictions, Deegan, the assistant
prosecutor in the armed robbery trial, learned he was
terminally ill. Soon thereafter, Deegan confessed to his
friend Michael Riehlmann that he had suppressed blood
evidence in the armed robbery case. Id., at EX709.
Deegan did not heed Riehlmann’s counsel to reveal what
he had done. For five years, Riehlmann, himself a former
Orleans Parish prosecutor, kept Deegan’s confession to
himself. Id., at EX712–EX713.
   On April 16, 1999, the State of Louisiana scheduled
Thompson’s execution. Id., at EX1366–EX1367. In an
eleventh-hour effort to save his life, Thompson’s attorneys
hired a private investigator. Deep in the crime lab ar
chives, the investigator unearthed a microfiche copy of the
lab report identifying the robber’s blood type. The copy
showed that the report had been addressed to Whittaker.
See supra, at 7.         Thompson’s attorneys contacted
Whittaker, who informed Riehlmann that the lab report
had been found. Riehlmann thereupon told Whittaker
that Deegan “had failed to turn over stuff that might have
been exculpatory.” Tr. 718. Riehlmann prepared an
affidavit describing Deegan’s disclosure “that he had
intentionally suppressed blood evidence in the armed
robbery trial of John Thompson.” Record EX583.
   Thompson’s lawyers presented to the trial court the
crime lab report showing that the robber’s blood type was
B, and a report identifying Thompson’s blood type as O.
This evidence proved Thompson innocent of the robbery.
                 Cite as: 563 U. S. ____ (2011)          11

                   GINSBURG, J., dissenting

The court immediately stayed Thompson’s execution, id.,
at EX590, and commenced proceedings to assess the newly
discovered evidence.
  Connick sought an abbreviated hearing. A full hearing
was unnecessary, he urged, because the Office had con
fessed error and had moved to dismiss the armed robbery
charges. See, e.g., id., at EX617. The court insisted on a
public hearing. Given “the history of this case,” the court
said, it “was not willing to accept the representations that
[Connick] and [his] office made [in their motion to dis
miss].” id., at EX882. After a full day’s hearing, the court
vacated Thompson’s attempted armed robbery conviction
and dismissed the charges. Before doing so, the court
admonished:
    “[A]ll day long there have been a number of young As
    sistant D. A.’s . . . sitting in this courtroom watching
    this, and I hope they take home . . . and take to heart
    the message that this kind of conduct cannot go on in
    this Parish if this Criminal Justice System is going to
    work.” Id., at EX883.
  The District Attorney’s Office then initiated grand jury
proceedings against the prosecutors who had withheld the
lab report. Connick terminated the grand jury after just
one day. He maintained that the lab report would not be
Brady material if prosecutors did not know Thompson’s
blood type. Tr. 986; cf. supra, at 7, n. 6. And he told the
investigating prosecutor that the grand jury “w[ould]
make [his] job more difficult.” Tr. 978–979. In protest,
that prosecutor tendered his resignation.
                             F
  Thereafter, the Louisiana Court of Appeal reversed
Thompson’s murder conviction. State v. Thompson, 2002–
0361, p. 10 (7/17/02), 825 So. 2d 552, 558. The unlawfully
procured robbery conviction, the court held, had violated
12                     CONNICK v. THOMPSON

                        GINSBURG, J., dissenting

Thompson’s right to testify and thus fully present his
defense in the murder trial. Id., at 557. The merits of
several Brady claims arising out of the murder trial, the
court observed, had therefore become “moot.” 825 So. 2d,
at 555; see also Record 684.9 But cf. ante, at 10–11, n. 7,
16–17, n. 11 (suggesting that there were no Brady viola
tions in the murder prosecution because no court had
adjudicated any violations).10
——————
   9 Thompson argued that “the State failed to produce police reports

‘and other information’ which would have identified ‘eye- and ear
witnesses’ whose testimony would have exonerated him and inculpated
[Freeman], . . . and would have shown that [Perkins,] . . . who stated
[he] heard [Thompson] admit to committing the murder[,] had been
promised reward money for [his] testimony.” Thompson, 825 So. 2d, at
555. In leaving these arguments unaddressed, the Louisiana Court of
Appeal surely did not defer to the Fifth Circuit’s earlier assessment
of those claims, made on an anemic record, in Thompson v. Cain, 161
F. 3d 802. Nor did the Louisiana Court of Appeal suggest that Thomp
son was “belatedly tr[ying] to reverse” the Fifth Circuit’s decision. But
cf. ante, at 17, n. 11.
   10 The Court notes that in Thompson v. Cain, the Fifth Circuit re

jected Brady claims raised by Thompson, characterizing one of those
claims as “without merit.” Ante, at 17, n. 11 (quoting Thompson, 161
F. 3d, at 807); see supra, at 4, n. 2. The Court, however, overlooks the
date of that Fifth Circuit decision. It was rendered before revelation of
the Brady violations in the armed robbery trial, before Thompson had
the opportunity for discovery in his §1983 suit, and before Thompson or
any court was aware of the “close cut hair” police reports. See Thomp
son, 161 F. 3d, at 812, n. 8. It is these later revelations, not the little
Thompson knew in 1998, that should count. For example, the Fifth
Circuit, in 1998, believed that Perkins’ statement recorded in the police
report did not “differ from Freeman’s trial testimony.” Id., at 808. But
evidence put before the jury in 2007 in the §1983 trial showed that the
police report, in several material respects, was inconsistent with
Freeman’s trial testimony. Tr. 382–383.
   Connick has never suggested to this Court that the jury in the §1983
trial was bound by the Fifth Circuit’s 1998 Brady rulings. That court
“afford[ed] great deference to” the state trial court’s findings, made
after a 1995 post-conviction relief hearing. Thompson, 161 F. 3d, at
805. The jury in the §1983 trial, of course, had far more extensive and
accurate information on which to reach its decision. Moreover, as
                     Cite as: 563 U. S. ____ (2011)                   13

                        GINSBURG, J., dissenting

  Undeterred by his assistants’ disregard of Thompson’s
rights, Connick retried him for the Liuzza murder.
Thompson’s defense was bolstered by evidence earlier
unavailable to him: ten exhibits the prosecution had not
disclosed when Thompson was first tried. The newly
produced items included police reports describing the
assailant in the murder case as having “close cut” hair, the
police report recounting Perkins’ meetings with the Liuzza
family, see supra, at 3–4, audio recordings of those meet
ings, and a 35-page supplemental police report. After
deliberating for only 35 minutes, the jury found Thompson
not guilty.
  On May 9, 2003, having served more than 18 years
in prison for crimes he did not commit, Thompson was
released.
                              II
   On July 16, 2003, Thompson commenced a civil action
under 42 U. S. C. §1983 alleging that Connick, other
officials of the Orleans Parish District Attorney’s Office,
and the Office itself, had violated his constitutional rights
by wrongfully withholding Brady evidence. Thompson
sought to hold Connick and the District Attorney’s Office
liable for failure adequately to train prosecutors concern
ing their Brady obligations. Such liability attaches, I
agree with the Court, only when the failure “amount[s] to
‘deliberate indifference to the rights of persons with whom
the [untrained employees] come into contact.’ ” Ante, at 9
(quoting Canton v. Harris, 489 U. S. 378, 388 (1989)). I
disagree, however, with the Court’s conclusion that
——————
earlier noted, the same trial court that made the 1995 findings was, in
1999, outraged by the subsequently discovered Brady violations and by
Connick’s reluctance to bring those violations to light. See supra, at
10–11. Certainly that judge would not have wanted the jury that
assessed Connick’s deliberate indifference in the §1983 trial to defer to
findings he earlier made on a notably incomplete record.
14                 CONNICK v. THOMPSON

                    GINSBURG, J., dissenting

Thompson failed to prove deliberate indifference.
   Having weighed all the evidence, the jury in the §1983
case found for Thompson, concluding that the District
Attorney’s Office had been deliberately indifferent to
Thompson’s Brady rights and to the need for training and
supervision to safeguard those rights. “Viewing the evi
dence in the light most favorable to [Thompson], as appro
priate in light of the verdic[t] rendered by the jury,” Pat
rick v. Burget, 486 U. S. 94, 98, n. 3 (1988), I see no cause
to upset the District Court’s determination, affirmed by
the Fifth Circuit, that “ample evidence . . . adduced at
trial” supported the jury’s verdict. Record 1917.
   Over 20 years ago, we observed that a municipality’s
failure to provide training may be so egregious that, even
without notice of prior constitutional violations, the failure
“could properly be characterized as ‘deliberate indiffer
ence’ to constitutional rights.” Canton, 489 U. S., at 390,
n. 10. “[I]n light of the duties assigned to specific officers
or employees,” Canton recognized, “it may happen that . . .
the need for more or different training is so obvious, and
the inadequacy so likely to result in the violation of consti
tutional rights, that the policymakers . . . can reasonably
be said to have been deliberately indifferent to the need.”
Id., at 390. Thompson presented convincing evidence to
satisfy this standard.
                             A
  Thompson’s §1983 suit proceeded to a jury trial on two
theories of liability: First, the Orleans Parish Office’s
official Brady policy was unconstitutional; and second,
Connick was deliberately indifferent to an obvious need to
train his prosecutors about their Brady obligations. Con
nick’s Brady policy directed prosecutors to “turn over what
was required by state and federal law, but no more.” Brief
for Petitioners 6–7. The jury thus understandably rejected
Thompson’s claim that the official policy itself was uncon
                      Cite as: 563 U. S. ____ (2011)                    15

                        GINSBURG, J., dissenting

stitutional. Ante, at 5.
  The jury found, however, that Connick was deliberately
indifferent to the need to train prosecutors about Brady’s
command. On the special verdict form, the jury answered
yes to the following question:
     “Was the Brady violation in the armed robbery case or
     any infringements of John Thompson’s rights in the
     murder trial substantially caused by [Connick’s] fail
     ure, through deliberate indifference, to establish poli
     cies and procedures to protect one accused of a crime
     from these constitutional violations?” Record 1585.
  Consistent with the question put to the jury, and with
out objection, the court instructed the jurors: “[Y]ou are
not limited to the nonproduced blood evidence and the
resulting infringement of Mr. Thompson’s right to testify
at the murder trial. You may consider all of the evidence
presented during this trial.” Tr. 1099; Record 1620.11 But
——————
  11 The   court permitted Thompson to introduce evidence of other
Brady violations, but because “the blood evidence alone proved the
violation [of Thompson’s constitutional rights],” the court declined
specifically “to ask the jury [whether] this other stuff [was] also Brady.”
Tr. 1003. The court allowed Thompson to submit proof of other viola
tions to “sho[w] the cumulative nature . . . and impact [of] evidence . . .
as to . . . the training and deliberate indifference . . . .” Ibid. But cf.
ante, at 17, n. 11 (questioning how “these violations are relevant” to
this case). Far from indulging in my own factfindings, but cf. ante, at
16–17, n. 11, I simply recite the evidence supporting the jury’s verdict
in Thompson’s §1983 trial.
   The Court misleadingly states that “the District Court instructed the
jury that the ‘only issue’ was whether the nondisclosure [of the crime
lab report] was caused by either a policy, practice, or custom of the dis
trict attorney’s office or a deliberately indifferent failure to train the
office’s prosecutors.” Ante, at 4. The jury instruction the majority cites
simply directed the jury that, with regard to the blood evidence, as a
matter of law, Thompson’s constitutional rights had been violated.
Record 1614–1615. The court did not preclude the jury from assessing
evidence of other infringements of Thompson’s rights. Id., at 1585; see
Kyles v. Whitley, 514 U. S. 419, 421 (1995) (“[T]he state’s obligation
16                   CONNICK v. THOMPSON

                       GINSBURG, J., dissenting

cf. ante, at 2, 6, 10, n. 7, 16; ante, at 1 (SCALIA, J., concur
ring) (maintaining that the case involves a single Brady
violation). That evidence included a stipulation that in his
retrial for the Liuzza murder, Thompson had introduced
ten exhibits containing relevant information withheld by
the prosecution in 1985. See supra, at 13.
   Abundant evidence supported the jury’s finding that
additional Brady training was obviously necessary to
ensure that Brady violations would not occur: (1) Connick,
the Office’s sole policymaker, misunderstood Brady. (2)
Other leaders in the Office, who bore direct responsibility
for training less experienced prosecutors, were similarly
uninformed about Brady. (3) Prosecutors in the Office
received no Brady training. (4) The Office shirked its
responsibility to keep prosecutors abreast of relevant legal
developments concerning Brady requirements. As a result
of these multiple shortfalls, it was hardly surprising that
Brady violations in fact occurred, severely undermining
the integrity of Thompson’s trials.
                             1
  Connick was the Office’s sole policymaker, and his
testimony exposed a flawed understanding of a prosecu
tor’s Brady obligations. First, Connick admitted to the
jury that his earlier understanding of Brady, conveyed in
prior sworn testimony, had been too narrow. Tr. 181–182.
Second, Connick confessed to having withheld a crime lab
report “one time as a prosecutor and I got indicted by the
U. S. Attorney over here for doing it.” Id., at 872. Third,
even at trial Connick persisted in misstating Brady’s
requirements. For example, Connick urged that there
could be no Brady violation arising out of “the inadvertent
conduct of [an] assistant under pressure with a lot of case

—————— 

under Brady . . . turns on the cumulative effect of all . . . evidence 

suppressed by the government . . . .”). 

                     Cite as: 563 U. S. ____ (2011)                   17

                        GINSBURG, J., dissenting

load.” Tr. 188–189. The court, however, correctly in
structed the jury that, in determining whether there has
been a Brady violation, the “good or bad faith of the prose
cution does not matter.” Tr. 1094–1095.
                               2
  The testimony of other leaders in the District Attorney’s
Office revealed similar misunderstandings. Those misun
derstandings, the jury could find, were in large part re
sponsible for the gross disregard of Brady rights Thomp
son experienced.       Dubelier admitted that he never
reviewed police files, but simply relied on the police to flag
any potential Brady information. Tr. 542. The court,
however, instructed the jury that an individual prosecutor
has a “duty . . . to learn of any favorable evidence known
to others acting on the government’s behalf in the case,
including the police.” Id., at 1095; Record 1614. Williams
was asked whether “Brady material includes documents in
the possession of the district attorney that could be used to
impeach a witness, to show that he’s lying”; he responded
simply, and mistakenly, “No.” Tr. 381. The testimony of
“high-ranking individuals in the Orleans Parish District
Attorney’s Office,” Thompson’s expert explained,12 exposed
“complete errors . . . as to what Brady required [prosecu
tors] to do.” Id., at 427, 434. “Dubelier had no under
standing of his obligations under Brady whatsoever,” id.,
at 458, the expert observed, and Williams “is still not sure
——————
  12 With no objection from petitioners, the court found Thompson’s

expert, Joseph Lawless, qualified to testify as an expert in criminal law
and procedure. Tr. 419, 426. Lawless has practiced criminal law for 30
years; from 1976 to 1979, he was an assistant district attorney, and
thereafter he entered private practice. Id., at 412. He is the author of
Prosecutorial Misconduct: Law, Procedure, Forms (4th ed. 2008), first
published in 1985. Tr. 414. The text is used in a class on ethics and
tactics for the criminal lawyer at Harvard Law School and in the
federal defender training program of the Administrative Office of the
United States Courts. Id., at 416.
18                CONNICK v. THOMPSON

                   GINSBURG, J., dissenting

what his obligations were under Brady,” id., at 448. But
cf. ante, at 4–5 (“[I]t was undisputed at trial that the
prosecutors were familiar with the general Brady re
quirement that the State disclose to the defense evidence
in its possession that is favorable to the accused.”).
   The jury could attribute the violations of Thompson’s
rights directly to prosecutors’ misapprehension of Brady.
The prosecution had no obligation to produce the “close-cut
hair” police reports, Williams maintained, because news
paper reports had suggested that witness descrip
tions were not consistent with Thompson’s appearance.
Therefore, Williams urged, the defense already “had every
thing.” Tr. 139. Dubelier tendered an alternative ex
planation for the nondisclosure. In Dubelier’s view, the
descriptions were not “inconsistent with [Thompson’s]
appearance,” as portrayed in a police photograph showing
Thompson’s hair extending at least three inches above his
forehead. Id., at 171–172; Record EX73. Williams in
sisted that he had discharged the prosecution’s duty to
disclose the blood evidence by mentioning, in a motion
hearing, that the prosecution intended to obtain a blood
sample from Thompson. Tr. 393–394. During the armed
robbery trial, Williams told one of the victims that the
results of the blood test made on the swatch had been
“inconclusive.” Id., at 962. And he testified in the §1983
action that the lab report was not Brady material “because
I didn’t know what the blood type of Mr. Thompson was.”
Tr. 393. But see supra, at 6–7, n. 5 (District Court in
structed the jury that the lab report was Brady material).
                             3
  Connick should have comprehended that Orleans Parish
prosecutors lacked essential guidance on Brady and its
application. In fact, Connick has effectively conceded that
Brady training in his Office was inadequate. Tr. of Oral
Arg. 60. Connick explained to the jury that prosecutors’
                 Cite as: 563 U. S. ____ (2011)          19

                   GINSBURG, J., dissenting

offices must “make . . . very clear to [new prosecutors]
what their responsibility [i]s” under Brady and must not
“giv[e] them a lot of leeway.” Tr. 834–835. But the jury
heard ample evidence that Connick’s Office gave prosecu
tors no Brady guidance, and had installed no procedures
to monitor Brady compliance.
  In 1985, Connick acknowledged, many of his prosecutors
“were coming fresh out of law school,” and the Office’s
“[h]uge turnover” allowed attorneys with little experience
to advance quickly to supervisory positions. See Tr. 853–
854, 832. By 1985, Dubelier and Williams were two of the
highest ranking attorneys in the Office, id., at 342, 356–
357, yet neither man had even five years of experience as
a prosecutor, see supra, at 5, n. 3; Record EX746; Tr. 55,
571–576.
  Dubelier and Williams learned the prosecutorial craft in
Connick’s Office, and, as earlier observed, see supra, at
17–18, their testimony manifested a woefully deficient
understanding of Brady. Dubelier and Williams told the
jury that they did not recall any Brady training in the
Office. Tr. 170–171, 364.
  Connick testified that he relied on supervisors, includ
ing Dubelier and Williams, to ensure prosecutors were
familiar with their Brady obligations. Tr. 805–806. Yet
Connick did not inquire whether the supervisors them
selves understood the importance of teaching newer prose
cutors about Brady. Riehlmann could not “recall that [he]
was ever trained or instructed by anybody about [his]
Brady obligations,” on the job or otherwise. Tr. 728–729.
Whittaker agreed it was possible for “inexperienced law
yers, just a few weeks out of law school with no training,”
to bear responsibility for “decisions on . . . whether mate
rial was Brady material and had to be produced.” Id., at
319.
  Thompson’s expert characterized Connick’s supervision
regarding Brady as “the blind leading the blind.” Tr. 458.
20                     CONNICK v. THOMPSON

                        GINSBURG, J., dissenting

For example, in 1985 trial attorneys “sometimes . . . went
to Mr. Connick” with Brady questions, “and he would tell
them” how to proceed. Tr. 892. But Connick acknowl
edged that he had “stopped reading law books . . . and
looking at opinions” when he was first elected District
Attorney in 1974. Id., at 175–176.
   As part of their training, prosecutors purportedly at
tended a pretrial conference with the Office’s chief of trials
before taking a case to trial. Connick intended the prac
tice to provide both training and accountability. But it
achieved neither aim in Thompson’s prosecutions, for
Dubelier and Williams, as senior prosecutors in the Office,
were free to take cases to trial without pretrying them,
and that is just how they proceeded in Thompson’s prose
cutions. Id., at 901–902; Record 685. But cf. ante, at 13
(“[T]rial chiefs oversaw the preparation of the cases.”).
   Prosecutors confirmed that training in the District
Attorney’s Office, overall, was deficient. Soon after Con
nick retired, a survey of assistant district attorneys in the
Office revealed that more than half felt that they had not
received the training they needed to do their jobs. Tr. 178.
   Thompson, it bears emphasis, is not complaining about
the absence of formal training sessions. Tr. of Oral Arg.
55. But cf. ante, at 15–16. His complaint does not demand
that Brady compliance be enforced in any particular way.
He asks only that Brady obligations be communicated
accurately and genuinely enforced.13 Because that did not
——————
   13 To ward off Brady violations of the kind Connick conceded, for ex

ample, Connick could have communicated to Orleans Parish prosecu
tors, in no uncertain terms, that, “[i]f you have physical evidence that,
if tested, can establish the innocence of the person who is charged, you
have to turn it over.” Tr. of Oral Arg. 34; id., at 36 (“[I]f you have
evidence that can conclusively establish to a scientific certainty the
innocence of the person being charged, you have to turn it over . . . .”).
Or Connick could have told prosecutors what he told the jury when he
was asked whether a prosecutor must disclose a crime lab report to the
defense, even if the prosecutor does not know the defendant’s blood
                     Cite as: 563 U. S. ____ (2011)                    21

                        GINSBURG, J., dissenting

happen in the District Attorney’s Office, it was inevitable
that prosecutors would misapprehend Brady. Had Brady’s
importance been brought home to prosecutors, surely at
least one of the four officers who knew of the swatch and
lab report would have revealed their existence to defense
counsel and the court.14
                              4
  Louisiana did not require continuing legal education at
the time of Thompson’s trials. Tr. 361. But cf. ante, at
12–13. Primary responsibility for keeping prosecutors au
courant with developments in the law, therefore, resided
in the District Attorney’s Office. Over the course of Con
nick’s tenure as District Attorney, the jury learned, the
Office’s chief of appeals circulated memoranda when ap
pellate courts issued important opinions. Tr. 751–754,
798.
  The 1987 Office policy manual was a compilation of
memoranda on criminal law and practice circulated to
prosecutors from 1974, when Connick became District
Attorney, through 1987. Id., at 798. The manual con
tained four sentences, nothing more, on Brady.15 This
——————
type: “Under the law it qualifies as Brady material. Under Louisiana
law we must turn that over. Under Brady we must turn that over. I
[failed to disclose a crime lab report] one time as a prosecutor and I got
indicted by the U. S. Attorney over here for doing it.” Tr. 872. But cf.
ante, at 7 (SCALIA, J., concurring) (questioning how Connick could have
been on notice of the need to train prosecutors about the Brady viola
tions conceded in this case).
   14 The Court can scarcely disagree with respect to Dubelier, Williams,

and Whittaker, for it acknowledges the “flagran[cy]” of Deegan’s con
duct, see ante, at 7, n. 5, and does not dispute that, pretrial, other
prosecutors knew of the existence of the swatch and lab report.
   15 Section 5.25 of the manual, titled “Brady Material,” states in full:

“In most cases, in response to the request of defense attorneys, the
Judge orders the State to produce so called Brady material—that is,
information in the possession of the State which is exculpatory regard
ing the defendant. The duty to produce Brady material is ongoing and
22                     CONNICK v. THOMPSON

                        GINSBURG, J., dissenting

slim instruction, the jury learned, was notably inaccurate,
incomplete, and dated. Tr. 798–804, 911–918. But cf.
ante, at 13 (“Senior attorneys also circulated court deci
sions and instructional memoranda to keep the prose
cutors abreast of relevant legal developments.”). For
example, the manual did not acknowledge what Giglio v.
United States, 405 U. S. 150 (1972), made plain: Im
peachment evidence is Brady material prosecutors are
obligated to disclose.16
——————
continues throughout the entirety of the trial. Failure to produce
Brady material has resulted in mistrials and reversals, as well as
extended court battles over jeopardy issues. In all cases, a review of
Brady issues, including apparently self-serving statements made by the
defendant, must be included in a pre-trial conference and each Assis
tant must be familiar with the law regarding exculpatory information
possessed by the State.” Record EX427.
   16 During the relevant time period, there were many significant de

velopments in this Court’s Brady jurisprudence. Among the Brady
related decisions this Court handed down were United States v. Bagley,
473 U. S. 667, 676 (1985) (“This Court has rejected any . . . distinction
between impeachment evidence and exculpatory evidence [in the Brady
context].”); Weatherford v. Bursey, 429 U. S. 545, 559–560 (1977)
(“Brady is not implicated . . . where the only claim is that the State
should have revealed that it would present the eyewitness testimony of
a particular agent against the defendant at trial.”); and United States v.
Agurs, 427 U. S. 97, 103, 104, 106–107 (1976) (Brady claim may arise
when “the undisclosed evidence demonstrates that the prosecution’s
case includes perjured testimony and that the prosecution knew, or
should have known, of the perjury,” when defense counsel makes “a
pretrial request for specific evidence” and the government fails to
accede to that request, and when defense counsel makes no request and
the government fails to disclose “obviously exculpatory” evidence).
These decisions were not referenced in the manual that compiled
circulated memoranda.
   In the same period, the Louisiana Supreme Court issued dozens of
opinions discussing Brady, including State v. Sylvester, 388 So. 2d 1155,
1161 (1980) (impeachment evidence must be disclosed in response to a
specific request if it would create a “reasonable doubt that did not
otherwise exist”); State v. Brooks, 386 So. 2d 1348, 1351 (1980) (Brady
extends to any material information favorable to the accused); and
State v. Carney, 334 So. 2d 415, 418–419 (1976) (reversible error if
                    Cite as: 563 U. S. ____ (2011)                 23

                       GINSBURG, J., dissenting

   In sum, the evidence permitted the jury to reach the
following conclusions. First, Connick did not ensure that
prosecutors in his Office knew their Brady obligations; he
neither confirmed their familiarity with Brady when he
hired them, nor saw to it that training took place on his
watch. Second, the need for Brady training and monitor
ing was obvious to Connick. Indeed he so testified. Third,
Connick’s cavalier approach to his staff’s knowledge and
observation of Brady requirements contributed to a cul
ture of inattention to Brady in Orleans Parish.
   As earlier noted, see supra, at 11, Connick resisted an
effort to hold prosecutors accountable for Brady compli
ance because he felt the effort would “make [his] job more
difficult.” Tr. 978. He never disciplined or fired a single
prosecutor for violating Brady. Tr. 182–183. The jury was
told of this Court’s decision in Kyles v. Whitley, 514 U. S.
419 (1995), a capital case prosecuted by Connick’s Office
that garnered attention because it featured “so many
instances of the state’s failure to disclose exculpatory
evidence.” Id., at 455 (Stevens, J., concurring). When
questioned about Kyles, Connick told the jury he was
satisfied with his Office’s practices and saw no need,
occasioned by Kyles, to make any changes. Tr. 184–185.
In both quantity and quality, then, the evidence canvassed
here was more than sufficient to warrant a jury determi
nation that Connick and the prosecutors who served under
him were not merely negligent regarding Brady. Rather,
they were deliberately indifferent to what the law
requires.
                           B
  In Canton, this Court spoke of circumstances in which
the need for training may be “so obvious,” and the lack of

—————— 

prosecution fails, even inadvertently, to disclose bargain with a wit
ness).

24                    CONNICK v. THOMPSON

                        GINSBURG, J., dissenting

training “so likely” to result in constitutional violations,
that policymakers who do not provide for the requisite
training “can reasonably be said to have been deliberately
indifferent to the need” for such training. 489 U. S., at
390. This case, I am convinced, belongs in the category
Canton marked out.
   Canton offered an often-cited illustration. “[C]ity poli
cymakers know to a moral certainty that their police
officers will be required to arrest fleeing felons.” Ibid.,
n. 10. Those policymakers, Canton observed, equip police
officers with firearms to facilitate such arrests. Ibid. The
need to instruct armed officers about “constitutional limi
tations on the use of deadly force,” Canton said, is “ ‘so
obvious,’ that failure to [train the officers] could properly
be characterized as ‘deliberate indifference’ to constitu
tional rights.” Ibid.
   The District Court, tracking Canton’s language, in
structed the jury that Thompson could prevail on his
“deliberate indifference” claim only if the evidence per
suaded the jury on three points. First, Connick “was
certain that prosecutors would confront the situation
where they would have to decide which evidence was
required by the Constitution to be provided to the ac
cused.” Tr. 1099. Second, “the situation involved a diffi
cult choice[,] or one that prosecutors had a history of
mishandling, such that additional training, supervision or
monitoring was clearly needed.” Ibid. Third, “the wrong
choice by a prosecutor in that situation would frequently
cause a deprivation of an accused’s constitutional rights.”
Ibid.; Record 1619–1620; see Canton, 489 U. S., at 390,
and n. 10; Walker v. New York, 974 F. 2d 293, 297–298
(CA2 1992).17
——————
  17 JUSTICE SCALIA contends that this “theory of deliberate indifference

would repeal the law of Monell,” and creates a danger that “ ‘failure to
train’ would become a talismanic incantation producing municipal
                      Cite as: 563 U. S. ____ (2011)                    25

                        GINSBURG, J., dissenting

   Petitioners used this formulation of the failure to train
standard in pretrial and post-trial submissions, Record
1256–1257, 1662, and in their own proposed jury instruc
tion on deliberate indifference.18 Nor do petitioners dis
——————
liability [i]n virtually every instance where a person has had his or her
constitutional rights violated by a city employee.” Ante, at 2–3 (some
internal quotation marks omitted). The District Court’s charge, how
ever, cautiously cabined the jury’s assessment of Connick’s deliberate
indifference. See, e.g., Tr. 1100 (“Mr. Thompson must prove that more
likely than not the Brady material would have been produced if the
prosecutors involved in his underlying criminal cases had been properly
trained, supervised or monitored regarding the production of Brady
evidence.”). See also id., at 1096–1097, 1099–1100.
   The deliberate indifference jury instruction in this case was based on
the Second Circuit’s opinion in Walker v. New York, 974 F. 2d 293, 297–
298 (1992), applying Canton to a §1983 complaint alleging that a
district attorney failed to train prosecutors about Brady. JUSTICE
SCALIA’s fears should be calmed by post-Walker experience in the
Second Circuit. There has been no “litigation flood or even rainfall,”
Skinner v. Switzer, 562 U. S. ___ (2011) (slip op., at 12), in that Circuit
in Walker’s wake. See Brief for National Association of Criminal
Defense Lawyers as Amicus Curiae 39 (“Tellingly, in the Second Cir
cuit, in the nearly 20 years since the court decided Walker, there have
been no successful lawsuits for non-Brady constitutional violations
committed by prosecutors at trial (and no reported ‘single violation’
Brady case).” (citation omitted)); Brief for Center on the Administration
of Criminal Law, New York University School of Law, et al. as Amici
Curiae 35–36 (Walker has prompted “no flood of §1983 liability”).
   18 The instruction Connick proposed resembled the charge given by

the District Court. See supra, at 24. Connick’s proposed instruction
read: “Before a district attorney’s failure to train or supervise consti
tutes deliberate indifference to the constitutional rights of citizens: (1)
the plaintiff must show that Harry Connick knew ‘to a moral certainty’
that his employees will confront a given situation; (2) the plaintiff must
show that the situation either presents the employee with a difficult
choice . . . such that training or supervision will make the choice less
difficult or that there is a history of employees mishandling the situa
tion; and (3) the plaintiff must show that the wrong choice by the
assistant district attorney will frequently cause the deprivation of a
citizen’s constitutional rights.” Record 992 (citing Canton, 489 U. S., at
390; punctuation altered). But cf. ante, at 3 (SCALIA, J., concurring)
(criticizing “Thompson’s theory” of deliberate indifference).
26                     CONNICK v. THOMPSON

                         GINSBURG, J., dissenting

pute that Connick “kn[e]w to a moral certainty that” his
prosecutors would regularly face Brady decisions. See
Canton, 489 U. S., at 390, n. 10.
   The jury, furthermore, could reasonably find that Brady
rights may involve choices so difficult that Connick obvi
ously knew or should have known prosecutors needed
more than perfunctory training to make the correct
choices. See Canton, 489 U. S., at 390, and n. 10.19 As
demonstrated earlier, see supra, at 16–18, even at trial
prosecutors failed to give an accurate account of their
Brady obligations. And, again as emphasized earlier, see
supra, at 18–20, the evidence permitted the jury to con
clude that Connick should have known Brady training in
his office bordered on “zero.” See Tr. of Oral Arg. 41.
Moreover, Connick understood that newer prosecutors
needed “very clear” guidance and should not be left to
grapple with Brady on their own. Tr. 834–835. It was
thus “obvious” to him, the jury could find, that constitu
tional rights would be in jeopardy if prosecutors received
slim to no Brady training.
   Based on the evidence presented, the jury could con
clude that Brady errors by untrained prosecutors would
frequently cause deprivations of defendants’ constitutional
rights. The jury learned of several Brady oversights in
——————
  Petitioners, it is true, argued all along that “[t]o prove deliberate
indifference, Thompson had to demonstrate a pattern of violations,”
Brief for Appellants in No. 07–30443 (CA5), p. 41; see ante, at 3–4
(SCALIA, J., concurring), but the court rejected their categorical position.
Petitioners did not otherwise assail the District Court’s formulation of
the deliberate indifference instruction. E.g., Record 1662.
  19 Courts have noted the often trying nature of a prosecutor’s Brady

obligation. See, e.g., State v. Whitlock, 454 So. 2d 871, 874 (La. App.
1984) (recognizing, in a case involving Brady issues in Connick’s Office,
that “it is usually most difficult to determine whether or not inconsis
tencies or omitted information in witnesses’ statements are material to
the defendant’s guilt” (quoting State v. Davenport, 399 So. 2d 201, 204
(La. 1981))).
                      Cite as: 563 U. S. ____ (2011)                     27

                         GINSBURG, J., dissenting

Thompson’s trials and heard testimony that Connick’s
Office had one of the worst Brady records in the country.
Tr. 163. Because prosecutors faced considerable pressure
to get convictions, id., at 317, 341, and were instructed to
“turn over what was required by state and federal law, but
no more,” Brief for Petitioners 6–7, the risk was all too
real that they would err by withholding rather than re
vealing information favorable to the defense.
   In sum, despite JUSTICE SCALIA’s protestations to the
contrary, ante, at 1, 5, the Brady violations in Thompson’s
prosecutions were not singular and they were not aberra
tional. They were just what one would expect given the
attitude toward Brady pervasive in the District Attorney’s
Office. Thompson demonstrated that no fewer than five
prosecutors—the four trial prosecutors and Riehlmann—
disregarded his Brady rights. He established that they
kept from him, year upon year, evidence vital to his de
fense. Their conduct, he showed with equal force, was a
foreseeable consequence of lax training in, and absence of
monitoring of, a legal requirement fundamental to a fair
trial.20
——————
   20 The jury could draw a direct, causal connection between Connick’s

deliberate indifference, prosecutors’ misapprehension of Brady, and the
Brady violations in Thompson’s case. See, e.g., supra, at 17 (prosecu
tors’ misunderstandings of Brady “were in large part responsible for the
gross disregard of Brady rights Thompson experienced”); supra, at 18
(“The jury could attribute the violations of Thompson’s rights directly to
prosecutors’ misapprehension of Brady.”); supra, at 17–18 (Williams did
not believe Brady required disclosure of impeachment evidence and did
not believe he had any obligation to turn over the impeaching “close-cut
hair” police reports); supra, at 18 (At the time of the armed robbery
trial, Williams reported that the results of the blood test on the swatch
were “inconclusive”); ibid. (“[Williams] testified . . . that the lab report
was not Brady material . . . .”); supra, at 19–20 (Dubelier and Williams,
the lead prosecutors in Thompson’s trials, “learned the prosecutorial
craft in Connick’s Office,” “did not recall any Brady training,” demon
strated “a woefully deficient understanding of Brady,” and received no
supervision during Thompson’s trials); supra, at 21 (“Had Brady’s
28                     CONNICK v. THOMPSON

                         GINSBURG, J., dissenting

                             C
   Unquestionably, a municipality that leaves police offi
cers untrained in constitutional limits on the use of deadly
weapons places lives in jeopardy. Canton, 489 U. S., at
390, n. 10. But as this case so vividly shows, a municipal
ity that empowers prosecutors to press for a death sen
tence without ensuring that those prosecutors know and
honor Brady rights may be no less “deliberately indiffer

——————
importance been brought home to prosecutors, surely at least one of the
four officers who knew of the swatch and lab report would have re
vealed their existence to defense counsel and the court.”); supra, at 23
(Connick did not want to hold prosecutors accountable for Brady
compliance because he felt that doing so would make his job more
difficult); supra, at 23 (Connick never disciplined a single prosecutor for
violating Brady); supra, at 27 (“Because prosecutors faced considerable
pressure to get convictions, and were instructed to turn over what was
required by state and federal law, but no more, the risk was all too real
that they would err by withholding rather than revealing information
favorable to the defense.” (citations and internal quotation marks
omitted)). But cf. ante, at 7, n. 5 (“The dissent believes that evidence
that the prosecutors allegedly ‘misapprehen[ded]’ Brady proves causa
tion.”).
   I note, furthermore, that the jury received clear instructions on the
causation element, and neither Connick nor the majority disputes the
accuracy or adequacy of the instruction that, to prevail, Thompson
must prove “that more likely than not the Brady material would have
been produced if the prosecutors involved in his underlying criminal
cases had been properly trained, supervised or monitored regarding the
production of Brady evidence.” Tr. 1100.
   The jury was properly instructed that “[f]or liability to attach because
of a failure to train, the fault must be in the training program itself, not
in any particular prosecutor.” Id., at 1098. Under that instruction, in
finding Connick liable, the jury necessarily rejected the argument—
echoed by JUSTICE SCALIA—that Deegan “was the only bad guy.” Id., at
1074. See also id., at 1057; ante, at 5. If indeed Thompson had shown
simply and only that Deegan deliberately withheld evidence, I would
agree that there would be no basis for liability. But, as reams of
evidence showed, disregard of Brady occurred, over and over again in
Orleans Parish, before, during, and after Thompson’s 1985 robbery and
murder trials.
                    Cite as: 563 U. S. ____ (2011)                 29

                       GINSBURG, J., dissenting

ent” to the risk to innocent lives.
   Brady, this Court has long recognized, is among the
most basic safeguards brigading a criminal defendant’s
fair trial right. See Cone v. Bell, 556 U. S. ___, ___ (2009)
(slip op., at 1). See also United States v. Bagley, 473 U. S.
667, 695 (1985) (Marshall, J., dissenting). Vigilance in
superintending prosecutors’ attention to Brady’s require
ment is all the more important for this reason: A Brady
violation, by its nature, causes suppression of evidence
beyond the defendant’s capacity to ferret out. Because the
absence of the withheld evidence may result in the convic
tion of an innocent defendant, it is unconscionable not to
impose reasonable controls impelling prosecutors to bring
the information to light.
   The Court nevertheless holds Canton’s example inappo
site. It maintains that professional obligations, ethics
rules, and training—including on-the-job training—set
attorneys apart from other municipal employees, including
rookie police officers. Ante, at 12–15. Connick “had every
incentive at trial to attempt to establish” that he could
reasonably rely on the professional education and status of
his staff. Cf. ante, at 10, n. 6. But the jury heard and
rejected his argument to that effect. Tr. 364, 576–577,
834–835.
   The Court advances Connick’s argument with greater
clarity, but with no greater support. On what basis can
one be confident that law schools acquaint students with
prosecutors’ unique obligation under Brady? Whittaker
told the jury he did not recall covering Brady in his crimi
nal procedure class in law school. Tr. 335. Dubelier’s
alma mater, like most other law faculties, does not make
criminal procedure a required course.21
——————
   21 See Tulane University Law School, Curriculum, http://www.law

.tulane.edu (select “Academics”; select “Curriculum”) (as visited Mar.
21, 2011, and in Clerk of Court’s case file).
30                    CONNICK v. THOMPSON

                        GINSBURG, J., dissenting

   Connick suggested that the bar examination ensures
that new attorneys will know what Brady demands. Tr.
835. Research indicates, however, that from 1980 to the
present, Brady questions have not accounted for even
10% of the total points in the criminal law and procedure
section of any administration of the Louisiana Bar Exami
nation.22 A person sitting for the Louisiana Bar Examina
tion, moreover, need pass only five of the exam’s nine
sections.23 One can qualify for admission to the profession
with no showing of even passing knowledge of criminal
law and procedure.
   The majority’s suggestion that lawyers do not need
Brady training because they “are equipped with the tools
to find, interpret, and apply legal principles,” ante, at 17–
18, “blinks reality” and is belied by the facts of this case.
See Brief for Former Federal Civil Rights Officials and
Prosecutors as Amici Curiae 13. Connick himself recog
nized that his prosecutors, because of their inexperience,
were not so equipped. Indeed, “understanding and com
plying with Brady obligations are not easy tasks, and the
appropriate way to resolve Brady issues is not always self
evident.” Brief for Former Federal Civil Rights Officials
and Prosecutors as Amici Curiae 6. “Brady compliance,”
therefore, “is too much at risk, and too fundamental to the
fairness of our criminal justice system, to be taken for
granted,” and “training remains critical.” Id., at 3, 7.
   The majority further suggests that a prior pattern of
similar violations is necessary to show deliberate indiffer
ence to defendants’ Brady rights. See ante, at 5–6, and
n. 4, 11–12.24 The text of §1983 contains no such limita
——————
  22 See Supreme Court of Louisiana, Committee on Bar Admissions,

Compilation of Louisiana State Bar Examinations, Feb. 1980 through
July 2010 (available in Clerk of Court’s case file).
  23 See La. State Bar Assn., Articles of Incorporation, Art. 14, §10(A),

La. Rev. Stat. Ann. §37, ch. 4, App. (West 1974); ibid. (West 1988).
  24 Board of Comm’rs of Bryan Cty. v. Brown, 520 U. S. 397 (1997),
                      Cite as: 563 U. S. ____ (2011)                       31

                         GINSBURG, J., dissenting

tion.25 Nor is there any reason to imply such a limita
tion.26 A district attorney’s deliberate indifference might
be shown in several ways short of a prior pattern.27 This
——————
reaffirmed “that evidence of a single violation of federal rights, accom
panied by a showing that a municipality has failed to train its employ
ees to handle recurring situations presenting an obvious potential for
such a violation, could trigger municipal liability.” Id., at 409. Con
ducting this inquiry, the Court has acknowledged, “may not be an easy
task for the factfinder.” Canton v. Harris, 489 U. S. 378, 391 (1989).
Bryan County did not retreat from this Court’s conclusion in Canton
that “judge and jury, doing their respective jobs, will be adequate to the
task.” 489 U. S., at 391. See also Bryan County, 520 U. S., at 410
(absent a pattern, municipal liability may be predicated on “a particu
lar glaring omission in a training regimen”). But cf. ante, at 16–18
(suggesting that under no set of facts could a plaintiff establish deliber
ate indifference for failure to train prosecutors in their Brady obligation
without showing a prior pattern of violations).
    25 When Congress sought to render a claim for relief contingent on

showing a pattern or practice, it did so expressly. See, e.g., 42 U. S. C.
§14141(a) (“It shall be unlawful for any governmental authority . . . to
engage in a pattern or practice of conduct by law enforcement officers
. . . that deprives persons of rights . . . protected by the Constitution
. . . .”); 15 U. S. C. §6104(a) (“Any person adversely affected by any
pattern or practice of telemarketing . . . may . . . bring a civil action
. . . .”); 49 U. S. C. §306(e) (authorizing the Attorney General to bring a
civil action when he “has reason to believe that a person is engaged in a
pattern or practice [of] violating this section”). See also 47 U. S. C.
§532(e)(2)–(3) (authorizing the Federal Communications Commission to
establish additional rules when “the Commission finds that the prior
adjudicated violations of this section constitute a pattern or practice of
violations”).
    26 In the end, the majority leaves open the possibility that something

other than “a pattern of violations” could also give a district attorney
“specific reason” to know that additional training is necessary. See
ante, at 14–15. Connick, by his own admission, had such a reason. See
supra, at 18–20.
    27 For example, a prosecutor’s office could be deliberately indifferent if

it had a longstanding open-file policy, abandoned that policy, but failed
to provide training to show prosecutors how to comply with their Brady
obligations in the altered circumstances. Or a district attorney could be
deliberately indifferent if he had a practice of paring well-trained
prosecutors with untrained prosecutors, knew that such supervision
32                     CONNICK v. THOMPSON

                        GINSBURG, J., dissenting

case is one such instance. Connick, who himself had been
indicted for suppression of evidence, created a tinderbox in
Orleans Parish in which Brady violations were nigh inevi
table. And when they did occur, Connick insisted there
was no need to change anything, and opposed efforts to
hold prosecutors accountable on the ground that doing so
would make his job more difficult.
   A District Attorney aware of his office’s high turnover
rate, who recruits prosecutors fresh out of law school and
promotes them rapidly through the ranks, bears responsi
bility for ensuring that on-the-job training takes place. In
short, the buck stops with him.28 As the Court recognizes,
“the duty to produce Brady evidence to the defense” is
“[a]mong prosecutors’ unique ethical obligations.” Ante, at
13. The evidence in this case presents overwhelming
support for the conclusion that the Orleans Parish Office
slighted its responsibility to the profession and to the
State’s system of justice by providing no on-the-job Brady
training. Connick was not “entitled to rely on prosecutors’
professional training,” ante, at 14, for Connick himself
should have been the principal insurer of that training.
                         *    *     *
  For the reasons stated, I would affirm the judgment of
the U. S. Court of Appeals for the Fifth Circuit. Like that
court and, before it, the District Court, I would uphold the
——————
had stopped untrained prosecutors from committing Brady violations,
but nevertheless changed the staffing on cases so that untrained
prosecutors worked without supervision.
   28 If the majority reads this statement as an endorsement of respon

deat superior liability, ante, at 18, n. 12, then it entirely “misses [my]
point,” cf. ante, at 17. Canton recognized that deliberate indifference
liability and respondeat superior liability are not one and the same.
489 U. S., at 385, 388–389. Connick was directly responsible for the
Brady violations in Thompson’s prosecutions not because he hired
prosecutors who violated Brady, but because of his own deliberate
indifference.
                 Cite as: 563 U. S. ____ (2011)         33

                   GINSBURG, J., dissenting

jury’s verdict awarding damages to Thompson for the
gross, deliberately indifferent, and long-continuing viola
tion of his fair trial right.